 303300 NLRB No. 36IDEAL DYEING & FINISHING CO.1The General Counsel has moved to strike a letter attached to the Respond-ent's brief, of which the Respondent has asked the Board to take administra-
tive notice. We grant the motion because, as the General Counsel observes,
the letter was not received in evidence. The letter and all references to its con-
tents are stricken from the Respondent's brief. See, e.g., Redok Enterprises,277 NLRB 1010 fn. 1 (1985).The General Counsel has excepted to the judge's failure to recommend thatthe Respondent be ordered to post a notice in Spanish as well as English. We
find merit in this exception. The record establishes that many of the Respond-
ent's employees do not speak English, or do so only with difficulty, and that
the Respondent itself communicated in Spanish with employees on several oc-
casions. Accordingly, we shall modify the Order to provide that the notice be
posted in Spanish as well as English.The judge inadvertently failed to include in his recommended notice thestatement that the Respondent will remove from its files all references to Juan
Perez' unlawful discharge and will notify him in writing that it had done so
and that it will not use the discharge against him in any way. We shall modify
the notice to include such a statement.2The complaint alleged numerous violations of Sec. 8(a)(1) and (3). Thejudge, however, found that the Respondent had violated the Act only by dis-
charging employee Juan Perez and by failing to reinstate unfair labor practice
strikers when they made unconditional offers to return to work (or when such
offers were made on their behalf). No exceptions were filed to the judge's fail-
ure to find any of the other violations alleged.3The Respondent relies on the Supreme Court's statement in Burnup &Sims that ``Sec. 8(a)(1) is violated if it is shown that the discharged employeewas at the time engaged in a protected activity, that the employer knew it wassuch, that the basis of the discharge was an alleged act of misconduct in the
course of that activity, and that employer was not, in fact, guilty of that mis-
conduct.'' 379 U.S. at 23.4Thus, the Court observed that ``A protected activity acquires a precariousstatus if innocent employees can be discharged while engaging in it, even
though the employer acts in good faith.'' 379 U.S. at 23 (emphasis added).5As the Court noted in Burnup & Sims, had the threats for which Perezwas terminated been wholly disassociated from activities protected by Sec. 7,
the result might be different.Because we find that Perez' discharge violated Sec. 8(a)(1), we find it un-necessary to decide whether it also violated Sec. 8(a)(3) (as the judge found).
See Burnup & Sims, 379 U.S. at 22. A finding of an 8(a)(3) violation wouldnot materially affect the remedy.Ideal Dyeing and Finishing Co., Inc. and SouthwestDistrict Council, International Ladies' Gar-
ment Workers' Union, AFL±CIO. Cases 21±CA±25307, 21±CA±25364, 21±CA±25408, and
21±CA±25874September 28, 1990DECISION AND ORDERBYCHAIRMANSTEPHENSAND
MEMBERSCRACRAFTAND
DEVANEYOn March 7, 1990, Administrative Law Judge JamesS. Jenson issued the attached decision. The Respondent
filed exceptions and a supporting brief. The General
Counsel filed limited exceptions, a supporting brief,
and a brief in answer to the Respondent's exceptions.1The National Labor Relations Board has delegatedits authority in this proceeding to a three-member
panel.The Board has considered the decision and therecord in light of the exceptions and briefs and has de-
cided to affirm the judge's rulings, findings, and con-
clusions as modified and to adopt the recommended
Order as modified.21. The Respondent discharged Juan Perez March 26,1987, because it believed that he had threatened an-other employee, Alberto Roche, that if Roche did not
sign up with the Union, he would lose his job when
the Union came into the plant. We agree with the
judge, for the reasons discussed by him, that Perez was
not the person who threatened Roche, and therefore
that his discharge violated Section 8(a)(1). NLRB v.Burnup & Sims, 379 U.S. 21 (1964). The Respondentargues, however, that Perez' discharge was not unlaw-
ful because, in contrast with Burnup & Sims, there isno showing that the Respondent was aware that Perez
had engaged in protected activities.3In support of thisargument, the Respondent relies on Perez' testimonythat he kept his union activities quiet, and on the
judge's failure to find that Perez was otherwise en-
gaged in protected activity at the time of the alleged
threats. Thus, the Respondent contends, Perez' dis-
charge was not unlawful under Burnup & Sims, evenif he was not the person who threatened Roche, be-
cause the threats for which he was discharged were not
made in the context of any other protected activity on
the part of Perez that was known to the Respondent.We reject the Respondent's argument because itmisperceives the Supreme Court's reasoning in Burnup& Sims. Protected activity, the Court said, would losesome of its immunity if employers could (even in good
faith) discharge employees on false charges, because
the example of those discharges could have a deterrent
effect on other employees. Although the Court was re-
ferring to situations such as the one before it, in which
the discharged employees were known to have en-
gaged in protected activities,4its reasoning is not lim-ited to those situations alone. Rather, it extends to all
cases in which employees are erroneously disciplined
or discharged because of alleged misconduct arisingout of protected activities that are known to the em-
ployer, whether or not the affected employees actually
took part in the protected activities. Thus, when an em-
ployer, like the Respondent, is aware that a union or-
ganizing campaign is underway and it discharges an
employee because it mistakenly believes that he has
engaged in misconduct arising out of that campaign,
the employer's action has the same potential deterrent
effect on other employees that concerned the Court in
Burnup & Sims. The employees would reasonably fearthat the continued conduct of the organizing campaign
in their plant would put them at risk of being mistak-
enly punished for the excesses of others engaged in the
campaign. Therefore, even if Perez had not taken part
in the organizing campaign at all, his discharge still
would be unlawful because it was based on the mis-
taken belief that he had threatened Roche while partici-
pating in that campaign.52. The Respondent excepts to the judge's findingthat the strike that began March 26 was an unfair labor
practice strike. Although the Respondent concedes that
Perez' unlawful discharge was the event that 304DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
6A strike is an unfair labor practice strike if it is caused in part by the em-ployer's unfair labor practices, even if there are other causes of the strike as
well. See, e.g., Northern Wire Corp., 291 NLRB 727, 740±741 (1988), enfd.887 F.2d 1313 (7th Cir. 1989).precipitated the strike, it contends that the strike quick-ly converted to an economic strike. In this regard, the
Respondent relies on the testimony of Dye House
Manager Richard Sheriff, to the effect that soon after
the walkout began on March 26, employees told Eu-
gene Kogan, the Respondent's president, that they
would return to work if he signed a contract with the
Union, thus demonstrating that their sole concern by
that time was over recognition and economic issues.Although the judge broadly credited Sheriff's testi-mony, we are unable to draw the conclusion urged by
the Respondent. In the first place, Sheriff's testimony
on this point was vague and ambiguous.Q. Did you hear any employee say that theywould come back and they wouldÐif Kogan
would sign a union contract that night? Did you
hear anything like that?A. Yeah, that was much later in the evening.This colloquy between Sheriff and the Respondent'scounsel does not indicate which employee or employ-
ees made the statement in question, how many other
employees the individual(s) purported to speak for, or
even what the statement was. Under these cir-
cumstances, we cannot conclude that the employees
had abandoned the goal of securing Perez' reinstate-
ment on March 26.Moreover, Supervisor Richard Reyes testified thatseveral days after the strike began, he translated for
Sheriff when a number of strikers came to the plant to
pick up their paychecks. He testified that when the
strikers were told that they could return to work if they
wanted to, they responded, ``We'll come when our
friend Juan Perez comes with us. If you get him, we'll
come in.'' That testimony establishes unequivocally
that at least some of the strikers continued to withhold
their services because of the discharge of Perez. The
judge thus correctly found that the strike was an unfair
labor practice strike, because it was caused by Perez'
unlawful discharge, which continued to be a factor that
contributed to the strike.6AMENDEDCONCLUSIONSOF
LAWSubstitute the following for Conclusion of Law 3.``3. By discharging Juan Perez on March 26, the Re-spondent violated Section 8(a)(1) of the Act, and by
refusing to reinstate unfair labor practice strikers fol-
lowing their unconditional offers to return to work, the
Respondent violated Section 8(a)(3) and (1) of the
Act.''ORDERThe National Labor Relations Board adopts the rec-ommended Order of the administrative law judge as
modified below and orders that the Respondent, Ideal
Dyeing and Finishing Co., Inc., Los Angeles, Cali-
fornia, its officers, agents, successors, and assigns,
shall take the action set forth in the Order as modified.1. Substitute the following for paragraph 1(a).
``(a) Discharging employees because they are sus-pected of engaging in protected concerted activities or
activities in support of a labor organization.''2. Substitute the following for paragraph 2(e).
``(e) Post at its Los Angeles, California facility cop-ies of the attached notice in English and Spanish
marked ``Appendix.''48Copies of the notice, on formsprovided by the Regional Director for Region 21, after
being signed by the Respondent's authorized represent-
ative, shall be posted by the Respondent immediately
upon receipt and maintained for 60 consecutive days in
conspicuous places including all places where notices
to employees are customarily posted. Reasonable steps
shall be taken by the Respondent to ensure that the no-
tices are not altered, defaced, or covered by any other
material.''3. Substitute the attached notice for that of the ad-ministrative law judge.APPENDIXNOTICETOEMPLOYEESPOSTEDBY
ORDEROFTHE
NATIONALLABORRELATIONSBOARDAn Agency of the United States GovernmentThe National Labor Relations Board has found that weviolated the National Labor Relations Act and has or-
dered us to post and abide by this notice.Section 7 of the Act gives employees these rights.To organizeTo form, join, or assist any union
To bargain collectively through representativesof their own choiceTo act together for other mutual aid or protec-tionTo choose not to engage in any of these pro-tected concerted activities.WEWILLNOT
discourage membership in or activityon behalf of Southwest District Council, International
Ladies' Garment Workers' Union, AFL±CIO, or any
other labor organization, or interfere with the protected
concerted activities of employees, by discriminating
against employees who engage in such activity, by re-
fusing to reinstate upon unconditional application em-
ployees who have engaged in an unfair labor practice
strike, or by, in any other manner, discriminating 305IDEAL DYEING & FINISHING CO.1All dates are in 1987 unless stated to the contrary.against employees regarding their hire and tenure ofemployment.WEWILLNOT
discharge employees because we be-lieve they have engaged in union or protected con-
certed activities.WEWILLNOT
in any like or related manner interferewith, restrain, or coerce our employees in the exercise
of rights guaranteed them by Section 7 of the Act.WEWILL
offer Juan Perez immediate and full rein-statement to his former position or, if that position no
longer exists, to a substantially equivalent position
without prejudice to his seniority or other privileges,
and WEWILL
reimburse him for any loss of earningshe may have suffered because we discharged him, with
interest.WEWILL
notify Juan Perez, in writing, that we haveremoved from our files any reference to his discharge
and that the discharge will not be used against him in
any way.WEWILL
, to the extent that we have not alreadydone so, offer immediate and full reinstatement to all
unfair labor practice strikers to their former positions
or, if they no longer exist, to substantially equivalent
positions, without prejudice to their seniority and other
rights and privileges, dismissing, if necessary, any em-
ployees hired as replacements, and WEWILL
makethem whole for any loss of earnings they may have
suffered by reason of our unlawful conduct, from the
dates the unconditional offers to return to work were
made to the date of our offers of reinstatement.All our employees are free to become or remainmembers of Southwest District Council, International
Ladies' Garment Workers' Union, AFL±CIO or any
other labor organization.IDEALDYEINGAND
FINISHINGCO., INC.Samuel B. Reyes, Robert Murray, and Salvador Sanders, forthe General Counsel.Charles Goldstein, Deborah Petito, and Greg Wallace (Gold-stein & Kennedy), of Los Angeles, California, for the Re-spondent.Della Bahan (Reich, Adell & Crost), of Los Angeles, Cali-fornia, and Michael Rubin (Altshuler & Bergon), of SanFrancisco, California, for the Union.DECISIONSTATEMENTOFTHE
CASEJAMESS. JENSON, Administrative Law Judge. I heard thesecases in Los Angeles, California, on various dates between
January 26 and July 29, 1988. The consolidated complaint,
as amended before and during the hearing, alleges numerous
instances of conduct violating Section 8(a)(1); that five indi-
viduals were terminated in violation of Section 8(a)(3); that
from March 26, 1987,1until November 24, certain employ-ees of Respondent ceased work concertedly and engaged ina strike which was caused and prolonged by the Respond-
ent's unfair labor practices; that on April 7, 26 striking em-
ployees made unconditional offers to return to work; that
with two exceptions, Respondent has violated Section 8(a)(3)
by refusing to honor the unconditional offers to return; that
on November 24, the Union made an unconditional offer to
return on behalf of all the striking employees; and that Re-
spondent has further violated Section 8(a)(3) by placing them
on a preferential hiring list and continuing to fail and refuse
to reinstate them. The Respondent denies all unfair labor
practice allegations and contends the April 7 alleged uncon-
ditional offers to return were not valid unconditional offers.
All parties were afforded full opportunity to appear, to intro-
duce evidence, to argue orally, and to file briefs. Briefs total-
ing approximately 700 pages were filed by the three parties
and have been carefully considered.On the entire record in the case, including the demeanorof the witnesses, and having considered the posthearing
briefs, I make the followingFINDINGSOF
FACTI. JURISDICTIONIt is admitted and found that the Respondent, a Californiacorporation, is engaged in the business of processing woven
and knit fabrics for the garment industry in Los Angeles,
California; that it annually sells and ships goods and prod-
ucts valued in excess of $50,000 directly to customers lo-cated outside California; that it annually purchases and re-
ceives goods and products valued in excess of $50,000 di-
rectly from suppliers located outside California; and that it
is an employer engaged in commerce and in a business af-
fecting commerce within the meaning of Section 2(6) and (7)
of the Act.II. ISSUES1. Whether Francisco Herrera was discharged on January21 for union activity, or because of poor workmanship.2. Whether Angel Morales was discharged on February 4for union activity, or because of poor workmanship.3. Whether Roderico Rodriguez was discharged on March18 for union activity, or whether his job was eliminated for
a legitimate business reason.4. Whether Juan Rivera was discharged on March 23 forunion activity, or because he threatened and intimidated co-
workers.5. Whether Juan Perez was discharged on March 26 forunion activity, or because he threatened a coworker with ter-
mination if he did not join the Union.6. Whether on a variety of dates in December 1986 andJanuary, February, and March 1987, Supervisors Kevin
Boyle, David Espinoza, Richard Reyes, Gabriel Ramos,
Gerardo Luna, and Romiro Flores made statements which
interfered with, restrained, or coerced employees in their
Section 7 rights.7. Whether Cesar Guerrero was a statutory supervisor.
8. Whether the strike that commenced on March 26 wascaused and prolonged by unfair labor practices.9. Whether, on April 7, 26 strikers made an unconditionaloffer to return to work which the Respondent refused to
honor. 306DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
10. Whether, in accordance with the Union's November 24unconditional offer to return on behalf of all strikers, Re-
spondent refused to reinstate them by placing them on a pref-
erential hiring list.Credibility is a critical issue, the record revealing consider-able testimonial conflict between the 32 witnesses testifying
on behalf of the General Counsel and 29 on behalf of the
Respondent. In deciding which portions of the testimony to
credit, I have considered several factors, including the de-
meanor of the witnesses while they were testifying, their
ability to recall past events, the consistency or the inconsist-
ency of the testimony when it is considered in the contextof other testimony, documentary evidence, and matters not in
dispute. I have also considered the probability, or the im-
probability, of certain versions of events in light of the
record as a whole. In considering the conflicts in the testi-
mony of certain witnesses, I have also considered which
version appears to be more logical in the circumstances, the
various positions occupied by the witnesses, and their pos-
sible interest in the outcome. With regard to the witness'
ability independently to recall past events, consideration has
been given as to whether the witness' answers to certain
questions followed leading questions of the witnesses on di-
rect examination. (See Rule 611(c) of the Fed.R.Evid.) Fur-
ther, to the extent that I credit a witness only in part, I do
so on the evidentiary rule that it is not uncommon ``to be-
lieve some and not all of a witness' testimony.'' NLRB v.Universal Camera Corp., 179 F.2d 749, 754 (2d Cir. 1950).Finally, having observed during the hearing that a number of
the witnesses testifying through an interpreter answered some
of the questions asked of them prior to their translation into
Spanish, I am convinced that far more English was under-
stood by them than they would have me believe. Accord-
ingly, this factor has also been considered in assessing credi-
bility. dissentIII. THEALLEGEDUNFAIRLABORPRACTICES
A. The SettingThe Respondent is engaged in the dyeing and processingof woven and knit materials in Los Angeles, California.
While the street address to the office is 905 East Eighth
Street, its main gate is located around the corner on Gladys
Street. Gene Hogan is the owner, Bill Eizentier is plant man-
ager, Dick Sheriff is the dyehouse manager, and Sonny
Sebille is plant engineer. Respondent's answer admits that
they, along with Richard Reyes, Gabriel Ramos (a/k/a Flaco),
Kevin Boyle, Dave Clifton, David Espinosa, Ramiro Flores,
Gerardo Luna (a/k/a Lalo Luna and Laluna), Roy Mendoza,
and Michael McNeil, are supervisors and agents. While not
alleged as such in the complaint, Respondent acknowledges
that Bob Karikka is also a supervisor. David Young and
Rudy Gutierrez are employed by the Union and were in
charge of organizing Respondent's plant.Union organizing activities commenced in the latter part ofNovember 1986, when Young contacted employees Francisco
Herrera Jr. and Angel Morales outside Respondent's plant.
Both men agreed to assist in organizing activities. A number
of organizing meetings took place over the next 4 months,
the first before Thanksgiving, which was attended by four
employees, including Herrera Jr. and Morales. The second
meeting was on December 5, 1986, with eight employeespresent, including Herrera Jr. and Morales. The third meetingwas on December 13, with 12 employees present; the fourth
on January 10, with 15 to 18 employees present; and the
fifth on January 17, with 20 to 23 employees present. Fran-
cisco Herrera Jr. was terminated on January 21. The next or-
ganizing meeting was on January 24, with about 25 employ-
ees present. Among the items discussed was Nerrera Jr.'s ter-
mination and sending a letter to the Company listing the
names of the union organizers. An organizing committee
composed of volunteers was formed in January which met on
Thursdays during the organizing period. Subcommittees were
also formed. A map committee was responsible for drawing
two layouts of the plant on which were noted the job loca-
tions of employees and supervisors on each of the shifts.
Committees for recruiting and for writing newspaper articles
were also formed. By letter dated January 30, the Union in-
formed Kogan that it was engaged in an organizing campaign
and attached a list of the names of 17 union supporters,
among whom were Angel Morales and Roderico Rodriguez.
The letter was received on January 30. On February 2, the
Union sent an identically worded letter to Kogan and at-
tached a list of the names of 18 additional union supporters.
That letter was received on February 3. Morales was dis-
charged on February 4. The next union meeting was on Feb-
ruary 15, with approximately 80 employees in attendance.
The Herrera and Morales terminations were discussed along
with various employee complaints, filing charges with the
Board, and expanding the organizing campaign to the second
and third shifts. The next general meeting was on March 15.
Approximately 140 employees were present. A strike was
among the items discussed, with Gutierrez explaining ``the
difference between an unfair labor practice strike and an eco-
nomic strike and ... if they ever did have to go on strike,

that it would be better for them if it was an unfair labor
practice strike.'' Roderico Rodriguez and two others were
permanently laid off on March 18. Of the three, only the lay-
off of Roderico Rodriguez is alleged to have been unlawful.
Two general meetings took place on March 19. The
``firings'' of the previous day were discussed along with the
pros and cons of striking and the expansion of organizing ac-
tivities. Laminated badges containing individual photographs
of union supporters had been prepared and were distributed
and employees were encouraged to start wearing them to
work the following day. Juan Rivera was terminated on
March 23. On March 26, Kogan had the following letter,
which was written in both Spanish and English, hand-deliv-
ered to each of the employees:During the past week many people have approachedme with a question that was disturbing you. This ques-
tion is now disturbing me. I believe you have the right
to have an answer to this question.Question: Will I be fired because I refuse to sign acard for the Union?Answer: NO, NEVER, I promise you that will neverhappen. The people who tell you that are lying to you.
They are breaking the rules of the Company and the
laws of this country. You have a legal right under the
laws of this Country to sign a card for the Union or
refuse to sign a card for the Union. You must choose
based on what is best for you.I intend to fight this Union using every legal meansI can under the laws of this Country. 307IDEAL DYEING & FINISHING CO.2Eizentier was away on vacation from March 26 to April 6.3Sheriff testified that a union official had come to the office and demandedhe be given the paychecks for dispersal. Sheriff declined on the ground they
were still company employees and the Company wanted to be sure they were
given to the right persons.4Reluctantly, during cross-examination, Young finally admitted he had beenin court after the TRO issued on three occasions in re contempt.5Young's claim that he told them the Company didn't have to take themback right away even if they were unfair labor practice strikers is contrary to
the testimony of the strikers and is not credited.Any worker or Supervisor will be fired who threat-ens an employee with loss of their job because they
refuse to join a Union, or because they choose to join
a Union.The following pages is a list of the employees whichwere separated from the Company of as 1/21/87.The page attached contains the names of 13 individuals thathad left the Company since January 21, and the reason for
leaving. Four left on their own accord or voluntarily;
Roderico Rodriguez, Guadalupe Garcia, and Juan P. Alva-
rado left because their positions were eliminated; Francisco
Herrera Jr., Angel Morales, and Joe Velasquez for ``unsatis-
factory work''; one for drinking on the job; one for ``Aban-
doned machine while in operation. Gross negligence & mali-
cious behavior''; and Juan Rivera for ``Threats & intimida-
tions against coworkers.'' Morning and afternoon union
meetings were held at the union hall on March 26. During
the afternoon meeting which was attended by about 130 em-
ployees, a call was received that there was a problem at the
plant and that the second-shift employees had stopped work-
ing. Young, Gutierrez, and a number of the people at the
meeting went to the plant and learned the employees had quit
working in protest over the discharge of Juan Perez.The record shows that after Perez was discharged, and ashe was being escorted through the plant to get his personal
belongings, he yelled repeatedly to the other employees that
he had been discharged because of his union activities. As
a consequence, a number of employees gathered outside the
office and informed Sheriff they wouldn't go back to work
until Perez was reinstated. In addition to calling the police,
Sheriff called Kogan, who came to the plant. Kogan met
with the employees and insisted they go back to work or
leave and return the next day. They declined to leave unless
Perez was reinstated. Employee Oscar Barrios asked Kogan
to meet with a union representative. Kogan responded he
wouldn't meet with the Union, but he would meet with a
couple of the employees the next day and discuss the issues.
Employee Guillermo Galicia, who was the main employee
spokesman during the evening, asked if he could meet with
a union representative outside the gate to which Kogan
agreed. Galicia came back and asked Kogan to sign an
agreement, which was refused. He then asked Kogan to meet
with a union representative, which was also refused, and to
talk to the union representative through the fence, which was
also declined. Upon threat of arrest, the employees finally
left the premises after Kogan agreed to let them go back into
the plant buildings to retrieve their belongings. The record
shows that picket signs were prepared at the union hall and
picketing commenced immediately. Both the second and
third shifts stayed off the job that evening, and between 70
and 80 first-shift employees stayed away from work the next
morning.By letter dated March 27, the Union claimed to representa majority of the Respondent's employees and requested a
meeting to work out a resolution to the Company's alleged
``continuing unfair labor practices.'' Respondent did not
reply.The strike had the immediate effect of paralyzing Re-spondent's operation. In Eizentier's absence,2Sheriff was incharge of getting the facility back into production. In doingso, he kept a record of who was working in each department
and what jobs were open. In addition to returning strikers,
who were initially permitted to start work after contacting
their supervisors, Sheriff commenced hiring permanent re-
placements right away through the front office. By Friday,
April 3, approximately 50 replacements had been hired and
supervisors were informed that any more strikers wanting to
return would have to go to the front office first and talk to
Sheriff who would determine whether a position was avail-
able at the time. If not, the individual was to be placed on
a preferential hiring list and notified when a position was
available.On March 30, Sheriff commenced distributing checks tostrikers for the pay period ending March 27. When an em-
ployee appeared, his or another supervisor was called to the
office to translate. Sheriff asked for the striker's name which
he recorded from the already prepared check, if they would
sign for the check and told them their jobs were available
upon applying at the office. All strikers declined to sign for
their checks and stated ``they would not come back to work
until all their companions came back to work.''3The credible evidence establishes there was disruptivepicket line activity from March 26 to April 7 and thereafter,
including threats directed to nonstrikers, the blocking of in-
gress and egress and damage to vehicles. Based on that con-
duct, a temporary restraining order was issued by the Los
Angeles County Superior Court on April 3. Young, who de-
nied knowledge of such picket line activity, was not a cred-
ible witness in this and other respects, nor were any of the
General Counsel's witnesses who denied such activity oc-
curred. The credible evidence was overwhelming that such
conduct took place and that Young was a principal partici-
pant.4On Thursday, April 2, a meeting was held at the unionhall wherein it was decided that the strikers would return to
work the following Tuesday, April 7. The delay until Tues-
day was so that those strikers not at the meeting could be
notified and so that the Company, if it had been damaged
as badly by the strike as the union representatives thought,
would have a chance to contact the Union on Monday.
Young told the strikers that the Company would do anything
in order to keep from giving them their jobs back, that the
jobs belonged to them and that they should go in and ``take
your jobs back.''5Roderico Rodriguez, one of the alleged discriminatees,was called as the General Counsel's seventh witness. He tes-
tified on cross-examination that another subcommittee was
formed between the time the strike started and April 7, that
Guillermo Galicia was on the committee and that the subject
of ``disabling'' the equipment in order to bring the Company
to accept the Union was discussed. Galicia, a witness for Re-
spondent, identified the other members of the subcommittee
as Orlando Sanchez, Rolando Hernandez, Julio Cruz, Oscar 308DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
6I have considered the General Counsel's argument that Galicia, who aban-doned the strike and returned to work after April 7, was biased and find it
unpersuasive. The evidence does not establish he received wage increases re-
lated to his testimony, was paid or claimed he was paid $500 to testify for
the Respondent, or that he informed another individual he would receive a
similar amount for testifying for the Company. The credible evidence estab-
lishes that shortly before Galicia met with Respondent's counsel prior to testi-
fying, Jose Luis (Tony) Martinez called Galicia a traitor to the Union and at-
tempted to persuade him not to talk to Goldstein; that Martinez insisted Gali-
cia talk to Young; that an argument and name-calling followed; that Martinez
was injured when Galicia attempted to pull him out of an automobile; and that
they are no longer friends. Martinez was not a credible witness.7Based on the credited testimony of Sheriff, who impressed me throughoutas testifying truthfully and to the best of his memory.Berrios, Orlando Rivera, Gabriel Panduro, and Cesar Guer-rero. Galicia testified that Young attended all the committee
meetings, and was ``guiding us.'' According to Galicia,
Young told the committee that they could get their jobs back
``at any moment'' and that after the strikers went back to
work on April 7, they would work a couple of days and then
the departments would rotate going out on strike again. He
testified that members of the subcommittee were assigned
certain disruptive duties in addition to slowing down produc-
tion. Berrios, who worked in the dyehouse, was to change
the color of the dye; Rolando Hernandez was to ``tear aroll''; Orlando Sanchez, a ``flat folder,'' was to ``change
... the phases of the material''; Galicia was to make white

material come out ``somewhat yellow.'' He testified that
Young also set up a confidential committee of four or six
that was to watch out for the foremen and direct the disrup-
tive activities when the strikers returned on April 7. Cesar
Guerrero, who had no problem remembering other conversa-
tions and events in detail, denied knowledge of any plans to
damage company property or go out on strike again after
working a few days. He admitted on cross-examination, how-
ever, that the subcommittee existed but claimed he couldn't
remember the committee members or what was discussed
other than putting pressure on the Company by a boycott.
Guerrero was an evasive witness with respect to the sub-
committee and its discussions. I am convinced his lack of
memory in this respect was feigned to conceal the sub-
committee plans as testified to by Roderico Rodriguez and
Galicia. Gabriel Panduro denied he was present when anyone
talked about damaging company property or materials or
going back out on strike 2 or 3 days after April 7. While
Young denied any plans to damage or sabotage property, he
acknowledged that ``we did discuss how future strikes might
take place if the people were to return to work on [April]
7th.'' Orlando Sanchez, Rolando Hernandez, Julia Cruz,
Oscar Berrios, and Orlando Rivera, the others Galicia named
as being on the subcommittee, were not called as witnesses.
At the conclusion of the General Counsel's case-in-chief, the
General Counsel withdrew the names of Orlando Sanchez
and approximately 50 others from paragraph 8(a)(1) of the
complaint on the ground they were ``unavailable to testify.''
No reason was advanced for the failure to call any of the
others listed immediately above. Having carefully considered
the demeanor of the witnesses as they testified, their ability
to recall events, the positions of the witnesses, their interest
in the outcome, and the probability or improbability of their
versions in light of the testimony of others, I credit the testi-
mony of General Counsel's witness Roderico Rodriguez that
a subcommittee was created which discussed ``disabling''
company equipment and that Guillermo Galicia was on the
committee. Cesar Guerrero, another of the General Counsel's
witnesses, admitted the existence of the subcommittee, but
claimed he couldn't remember the names of the members or
what was discussed. Young admitted having discussed future
strikes that might take place after April 7. I am convinced
their failure to disclose further facts about the subcommit-
tee's plans was influenced by their interest in the outcome
of this matter. Galicia, whose testimony is given further cre-
dence by the bits of testimony given by Roderico Rodriguez,
Guerrero, and Young, impressed me as telling the truth re-
gardless of the outcome. I attribute the garbled nature of his
testimony as it appears in the transcript to his obvious nerv-ousness in testifying and impreciseness in translation. Ac-cordingly, I credit his testimony regarding the members of
the subcommittee; that Young attended all the meetings and
guided it; that certain of the subcommittee members were to
engage in disruptive tactics to plant operations when they re-
turned on April 7; and that plans were made to engage in
a series of strikes in order to harass the Respondent.6B. April 7, 19871. First shiftThe General Counsel contends the strikers made uncondi-tional offers to return on April 7.The record shows7that about 7 a.m. on April 7, 30 to 40strikers entered the plant premises in a group through the
Gladys Street gate. Upon seeing the group come in, Sheriff,
who had arrived at 6 a.m. and was walking across the yard,
walked toward them with his hands up in a gesture to stop
them and repeated in English in a loud voice to stop and in-
formed them that if they wanted to work they should leave
and go around to the front office where he would talk to
them one at a time. It is clear the group understood because
they left through the gate they had entered and lined up out-
side the office on Eighth Street. Sheriff checked to be sure
the Eighth Street entrance was unlocked. Geraldo Valdovinos
was the first striker to enter at 7:15 a.m. The credible evi-
dence establishes that Sheriff followed a standard practice
when strikers came to the office. Through an interpreter, he
asked what Valdovinos wanted. Valdovinos responded he
wanted his job back. Sheriff told him that he could have his
job back but that replacements had been hired and it would
take a few days to decide where to ``slot'' him in. Sheriff
recorded the time and Valdovinos' name and address which
he had Valdovinos verify. While Valdovinos denied he was
in the office the morning of April 7, he acknowledged he en-
tered the premises at a later time and admitted on cross-ex-
amination that Sheriff told him that the Company had a rea-
sonable period of time not to exceed 5 days within which to
act on his offer to return and schedule him for available
work. On redirect examination, he claimed that knowledge
was gained through an April 10 letter from Eizentier inform-
ing him additionally that he had been placed on a preferential
hiring list. He denied knowledge of an April 15 certified let-
ter asking him to report for work on April 22. Valdovinos
at first denied knowing Apolonio Ontiveros who had signed
the certified receipt for the April 22 letter. He then admitted
Ontiveros was a ``companion striker,'' but stated he wasn't
interested in returning to work unless all of the strikers re-
turned. While he admitted to having been in jail between
May 10 and July 4, he refused to state where he was around 309IDEAL DYEING & FINISHING CO.8Salvador Rodriguez, a witness for the General Counsel, testified he wasin the office and overheard Sheriff tell Alfaro that he would be placed on a
preferential hiring list and notified by letter when a position was available.9Guerrero speaks in English.10Listed in the complaint as Jose Antonio Martinez.April 15. Although served with the temporary restrainingorder on April 6, he denied it. Valdovinos was evasive and
not credible in a number of respects. Accordingly, I do not
credit his testimony where it conflicts with that of the Re-
spondent's witnesses, Sheriff in particular. I find that he en-
tered the company premises along with 30 or 40 other strik-
ers about 7 a.m. on April 7, that he and the other strikers
left at Sheriff's behest and went around to the Eighth Street
entrance where Valdovinos was the first striker interviewed
by Sheriff, and was told that jobs were available but that re-
placements had been hired and the Company needed a few
days to ``slot'' him in, and that he would be placed on a
preferential hiring list and recalled as soon as the Company
could find a place for him.The next striker to be interviewed was Luis Alfaro whocame in at 7:24 a.m. Alfaro was asked what he wanted and
responded he wanted his job back. At some point during the
interview, Karikka burst into the office and stated ``they
stormed the gate again.''8Sheriff responded by rushing intothe yard and observing that a number of pickets had come
through the Gladys Street gate, had spread out across the
yard and were entering the plant buildings. Some of the
strikers testified they went to the timeclock to punch in, and
while several claimed they punched in after finding their
timecard either in the card rack, in a stack of cards near the
timeclock, or on a supervisor's desk, they went to their pre-
vious job locations which they found occupied by replace-
ments. Sheriff's initial reaction was to call the attorney for
the Company, one of which showed up shortly. Concerned
with safety and damage to equipment, Sheriff and the super-
visors circulated throughout the plant talking to the strikers
in an attempt to get them to leave. Some of the strikers
claimed they were told by Sheriff or supervisors that they
were fired, dismissed, or to ``get out'' or the police would
be called. Salvador Rodriguez testified on direct examination
that ``somebody said that we had no more work and that we
were fired.'' On cross-examination, he testified ``It seems to
me it was Roy Mendoza.'' An affidavit given a Board agent
on May 25 fails to mention anyone having told Rodriguez
he was fired and Mendoza, whom I found to be a reliable
witness, denied making that statement. Rather, the affidavit
mentions a conversation wherein Reyes told him to go to the
front patio for a meeting for all employees, and that the po-
lice told the strikers they were trespassing and had to leave.
It also states he had never heard Reyes say anything about
the Union. Rodriguez also testified that at the April 2 union
meeting, Young stated ``the company would do anything in
order not to give us our jobs back ... you have to go in

and take your jobs back.''Cesar Guerrero testified Luna told a group consisting ofhimself, Jaime Castro, Jose Vargas, Paulino Sanchez, and
Romero Sanchez that there was no work and they were
standing on private property; and that Reyes told the employ-
ees they were standing on private property and should leave
and if they wanted jobs, they should go to the front office
and fill out applications. This is contrary to Jaime Castro,
who testified Reyes said ``to get out, that we had been termi-
nated.'' While Castro knew he was supposed to go to the
front office, he denied Sheriff said they should go around tothe front office and speak to him if they wanted to work.The other members of the group did not testify. Reyes
credibly denied telling anyone they were terminated.9Edie Cifuentes testified on direct examination that Sheriff,with Reyes interpreting, told him he was ``dismissed,'' that
another employee was working in his place, and that he had
to leave because he was trespassing. He also claimed that
Sheriff, Reyes, Eizentier, and Kogan told him in the yard
that he was fired. Sheriff and Reyes denied telling anyone
they were fired or dismissed and Eizentier and Kogan denied
speaking to any employees on April 7. Cifuentes testified on
cross-examination that he went back to the plant in the after-
noon and that Sheriff told him that the Company couldn't
put everyone back to work at the same time, but that
Cifuentes' name would be placed on a preferential hiring list;
that he responded that all the employees wanted to return to-
gether since they had left together. He acknowledged he did
not make an unconditional offer to return to work. Sheriff
denied telling Cifuentes that he was fired, and testified he
told him that work was available but that the Company had
hired replacements and needed time to place him and would
notify him when a position for him was found. This was fol-
lowed by an April 10 letter informing him his name had
been placed on a preferential hiring list, and by an April 27
letter telling him to report for work May 4. Cifuentes' testi-
mony that he was told he was terminated is not credited.Jose Luis (Tony) Martinez10testified that when the em-ployees entered the premises on April 7, Sheriff was angry
and told all of them they were fired. He also claimed that
Ramos later asked Felip Magana, Octavio Martinez, Victor
Ponciano, and him what they were doing at the timeclock;
that Martinez responded they were there ``to ask for our
job''; and that Ramos replied ``that we were all dismissed,
that we should go outside.'' Instead of leaving, however, he
went to the yard where the forklift he formerly worked on
was located. After about 30 minutes, he claimed, Sheriff,
who was angry, came by and said he was fired. He later tes-
tified he had assumed he was fired when Sheriff said to go
outside. Octavio Martinez and Victor Ponciano did not tes-
tify. Magana testified he didn't ask for his job back because
Ramos had told them to leave, ``we had no job there.'' He
knew that the Company had hired replacements and he de-
nied that Sheriff said anything to him on April 7. He also
claimed Ramos had given him a document on April 7, Gen-
eral Counsel's Exhibit 32, informing him the Union had
made an unconditional offer to return on his behalf and that
he would be placed on a preferential hiring list and recalled
as openings occurred. He denied in a California Unemploy-
ment Insurance hearing, however, that anyone from the Com-
pany had given him any papers. Ramos denied handing out
any papers. General Counsel's Exhibit 32 is not on the letter-
head of the Respondent and does not contain the Spanish
version which was also on the original document, General
Counsel's Exhibit 2. The record shows that all communica-
tions between the Company and its employees, including
strikers, contained both Spanish and English translations.
Moreover, the Union admitted it didn't make an uncondi-
tional offer to return on behalf of the strikers on April 7.
General Counsel's Exhibit 32Ðfor whatever reasonÐhas ob- 310DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
11Martinez testified he had lived at that address for 9 years.12On May 25, Gonzalez executed an affidavit stating he had not been re-called to work. On July 28, he executed a ``Supplemental Affidavit'' wherein
he admitted having received a recall letter but that he didn't report to work
because ``only a few of the striking employees had been recalled to work.''13Maldonado understands and speaks English.14Vargas is bilingual.viously been severed from the complete document; and, I amconvinced, was not released or circulated by the Respondent.
Magana was not a credible witness.Gabriel Panduro testified that he spoke to Roy Mendozathe morning of April 7 and was told ``that my department
was taken, that they were going to put me on a preference
list.'' He admitted he and the other strikers had gone to the
plant to take their jobs back from the people who were occu-
pying them and that he didn't listen to any orders or direc-
tions of supervisors to leave.Arturo Torres Martinez and Francisco Gonzalez went tothe plant on April 6 and talked to Sheriff about returning to
work. Martinez testified Sheriff asked both of them for their
names and addresses and informed them they would be
placed on a preferential hiring list. Gonzalez stated Sheriff
told them he didn't know what was available then but would
let them know within a few days if he could find a place
for them. Both men, however, entered the plant on April 7
with the group of strikers, both claimed they punched time-
cards, and then went to their former work stations which
were occupied by replacements. Both men admitted to hav-
ing been told by someone from management to leave, whichneither did until the police came and exhorted them to do so.
Martinez testified he ``assumed'' he was terminated because
Sheriff had told him to leave the plant. He testified both that
the police did and that they didn't tell him he was fired as
the basis for his leaving. Gonzalez admitted no one told him
he was fired. The Respondent sent Martinez a certified letter
dated April 10 recalling him to work April 15 which was re-
turned to the Company bearing the stamp ``No Such Ad-
dress.''11A September 22 letter recalling him to work Sep-tember 29 was also returned because ``Unclaimed.'' Martinez
admitted receiving notice from the post office to pick up an
October 5 letter, but claimed the post office declined to let
him have it because he had no identification. The October
5 letter was to report to work October 13. While Martinez
initially claimed he received letters from Mexico and had re-
ceived only one originating in the United States since he has
lived at that address, that being a certified letter from the
Union, further questioning revealed he has received other
correspondence originating in the U.S. Martinez was other
than candid regarding the receipt of correspondence. He had
been told on April 6 that he was being placed on a pref-
erential hiring list, and Gonzalez, who accompanied him on
that date, testified Sheriff told them they would receive word
in a few days if the Company could place them in jobs. The
evidence convinces me that Martinez chose not to accept, or
claim, correspondence from the Company, thereby making
Respondent's efforts to recall him impossible. Gonzalez testi-
fied he received an April 10 letter informing him he had
been placed on a preferential hiring list, and another dated
April 15 asking him to return on April 22, which he failed
to respond to because only a few of the striking employees
had been recalled to work.12Telesforo Maldonado,13a maintenance man, presented aconfusing story of what went on the morning of April 7. Hetestified on direct examination that he entered the plant at6:40 a.m., through the main gate, and went to the second
floor where he punched his timecard which he found in its
normal place; that he ran into Ramos on his way back down
to the first floor and was informed there wasn't any work for
him; that he proceeded on to the shipping area in search of
a broom to commence working where he ran into Reyes who
informed him there wasn't any work for him because they
had someone who did better work and told him ``to get
out''; that he went to the yard where he stayed for about 20
minutes until Sheriff and Reyes told the group that had as-
sembled to leave because they were going to call the police.
He claimed he had been in the plant a total of 30 minutes
and denied he entered the plant a second time that day. He
testified on cross-examination that as he entered through the
main gate with other strikers at 6:40 a.m., Sheriff stopped
them, asked what they wanted, and stated if they wanted to
go to work to go through the front office. His testimony in
a State of California Unemployment hearing was to the effect
that Sheriff stopped everyone when they entered and told
them there wasn't any work and, if they wanted to work,
they should go to the front office, which he did and was told
by Sheriff that the Company would send him a letter telling
him when to come back to work. On redirect, he testified
that no one stopped him when he entered at 6:40 a.m., that
he proceeded to the timeclock, that Ramos told him there
was no work for him, that Reyes said they found someone
who did better work, that he went to the yard where Sheriff
told him to go to the office, which he did. Sheriff asked if
he wanted to work, and on receiving an affirmative response,
asked for his address and said the Company would send him
a letter about returning to work. He also testified he didn't
meet Sheriff at the entrance when he entered at 6:40 a.m.,
but that it was after talking to Ramos and Reyes, at which
time he went to the yard and observed Sheriff raising his
hands to stop a group of strikers coming through the gate;
that he passed Sheriff and returned with the entering strikers;
that he understood Sheriff, who was speaking in English, tell
them ``to get out, because they were going to call the po-
lice''; that Sheriff told him to go to the office, which he did,
and was told the Company would send him a letter.
Maldonado testified no one from the Union told him he
might have to wait 5 days to start work and that he thought
he could enter the plant and start work immediately. I credit
Maldonado only to the extent he corroborates Sheriff's ac-
count of what happened that morning.Pedro Vargas testified that when he picked up his pay-check in late March, Sheriff told him jobs were available if
he wanted to work.14He entered through the main gate at7 a.m. on April 7, along with about seven strikers and two
or three nonstrikers. He, along with several other strikers, in-
cluding Cesar Guerrero, Jaime Castro, and Jose Vargas, saw
Reyes and informed him they had come to work. According
to Vargas, Reyes replied, ``we had nothing to do there.'' On
his way out, he claimed, he ran into Sheriff in the yard.
Sheriff told him to go ``outside because the police were
going to be called and were going to take us away.'' While
in the yard, he observed Alfaro approximately 100 to 150
meters away in the office and, instead of leaving, went to the
office to speak with Alfaro. After about 15 minutes, Sheriff 311IDEAL DYEING & FINISHING CO.15Sheriff's records show Victor Reyes picked up his paycheck March 27from Sheriff.16He had another job at the time.17Named in the complaint as Jose De Jesus Melchor.18Corroborated by Karikka, Reyes, Mendoza, and Boyle and credited.entered the office and again told him to leave because thepolice had been called. He claimed that Reyes arrived as he
was leaving and he asked Reyes ``if they were going to give
us our job back or what.'' Reyes replied, ``That we were
going to be placed on a [p]reference list and then call us.''
He denied he had gone to the office because Reyes had told
him if he wanted a job he should go there and put his name
on a preferential hiring list. He claimed he was only on the
plant premises about 30 to 40 minutes and observed Gold-
stein there about 7:20 a.m. The record shows convincingly,
however, that Goldstein did not arrive until sometime later,
leading to the conclusion that Vargas remained on the prem-
ises longer than he claimed.Enrique Camarillo testified he entered the plant about 6:30or 7 ``to start working and take our position.'' He went to
his machine, but did not work, and stood around until an un-
identified man ``told us to get out, that we didn't have a job
anymore.'' He apparently remained by his machine until
Ramos and Eizentier arrived and told them to ``get out, that
we didn't have a job there anymore,'' and ``otherwise the
police was going to come.'' He testified he was only in the
plant 15 to 20 minutes; however, he admitted on cross-exam-
ination that he was escorted out of the plant about 11 a.m.
and was the last striker to leave. He denied he was told to
go to the office or that he saw Sheriff. He was evasive with
respect to the circumstances under which he left the plant
and with service of the TRO. He also denied he had received
any letters from the Company to return to work. The parties
stipulated he received a December 3 letter recalling him and
that he started working December 15, was laid off January
18, 1988, and recalled in April 1988.Victor Samuel Reyes testified that about 9 a.m., April 7,the security guard opened the door in the main gate and
about 30 strikers entered about seven paces where they were
stopped by Eizentier and two other unidentified members of
management and told they were dismissed and go to the of-
fice to pick up checks. He claimed he picked up his check
from the office secretary.15He claimed he received letters inJune or July and December calling him back to work, but
that he didn't go back after receiving the first one ``because
the treatment over there was very bad at the company, the
water we were getting was dirty, and they didn't pay me
very well.''16The record shows he received a letter from theCompany on April 11, informing him that he had been
placed on a preferential hiring list, and that an April 15 letter
asking him to report on April 22 was also received. While
the letter makes no mention of wages or job position, he
claimed he didn't return because the letter said he had to re-
turn to the same position at the same wages and because
Perez hadn't been put back to work. He delivered both letters
to the Union. The parties stipulated he returned pursuant to
a December 3 letter and was laid off May 4, 1988.Jose Jesus Melchor Reyes17testified that he arrived at theplant at 6:45 a.m., found his timecard on Supervisor Reyes'
desk, punched in, changed clothes, and started helping Juan
Martinez on the extractor until Supervisor Reyes arrived and
told him ``to get out, outside, because if I did not get out,
the police would arrest me.'' Instead of leaving, he wentover to the flat folder and told Victor Escalante what Super-visor Reyes had said. Fifteen or twenty minutes later, Super-
visor Reyes and Sheriff came by and looked around but said
nothing. Melchor Reyes then went downstairs to the loop
dryer and told a coworker what he had been told. The two
then went to the yard where he observed Supervisor Reyes
and the police and about 40 strikers. An unidentified person
from the Company ``told us to get out, otherwise, we were
going to be arrested by the police.'' After having been in the
plant from 2±2-1/2 hours, he left. He denied anyone told him
to go to the office, or that he received any letters from the
Company. The evidence shows he was served a copy of the
TRO on April 6.Francisco Herrera, Sr. testified he entered the plant about7 a.m. and went to the mechanic's shop where Carlos Cor-
dova told him a replacement had been hired as a helper.
After 15 or 20 minutes, he testified, Eizentier, Sheriff, and
Reyes came and informed him there was no more work
there. On cross-examination, he stated he was told by Reyes
that he had been replaced, there was no more work there and
he should leave. He admitted he didn't tell anyone in man-
agement that he was making an unconditional offer to return
to work and further admitted he didn't respond to the Re-
spondent's recall letter ``Because we were on strike and if
they didn't call all the workers, then we wouldn't go backto work.''The record shows that work was disrupted while the strik-ers remained on the premises for more than 3 hours until
persuaded to leave by the police.2. Second shiftThe record shows that at 3 p.m., Sheriff walked into theyard and observed strikers dropping over the fence by the
main entrance which was chained closed because of what
had happened in the morning. He also noted strikers entering
the premises through the refuse gate on Eighth Street which
had been opened so that a truck could haul away a refuse
bin.18They were stopped by guards and ushered off thepremises. The record establishes that the refuse gate had
never before been used by employees entering for work. In
addition to second-shift strikers, Cesar Guerrero and Jose
Luis Martinez from the first shift and Jose Rodriguez from
the third shift also entered at 3 p.m.Jesus Aguayo, a second-shift striker, testified he went tothe plant on April 7 with several other strikers to go to work.
While he and the others were waiting outside the gate, Reyes
came out from the office and spoke to the guard, then sig-
naled to the men and they left. No one told him he was ter-
minated. He returned to work in response to the Respond-
ent's December 3 letter, but has since left of his own accord.Francisco Javier Limon was disabled because of an injuryon the day the strike commenced and didn't learn about it
until the following day when he called the Company to say
he wouldn't be in to work. He testified that he went to the
union hall the afternoon of April 7 in response to a letter
from the Union and that Young told him that the Company
wanted the strikers to go to the office and ask to go back
to work, but that he wasn't going to do that because they
all had to stick together and he should enter and ``start work-
ing because we had not been fired yet.'' About 3 p.m., 312DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
19The record shows he picked up his paycheck April 3.Limon and about 20 other strikers entered through the maingate and were stopped by the guards and met by the manager
and several other personnel from the Company. The groupwas asked what they wanted and responded, ``we came in
to check in to start working.'' They were advised that they
had been replaced. The group responded ``No, we were
going to work'' after which they were told to leave.Jesus Gonzalez testified he arrived at the plant about 2:30p.m. on April 7. He claimed Gutierrez had informed him that
the Union had sent the Company a letter that the employees
would return to work on April 7 and that he had the right
to take his job back by going back any day he wanted to.
He admitted that when he went to the plant he was aware
that the police had removed those who entered in the morn-
ing. He denied he was told to go to the office or that the
union representatives told him he might have to wait several
days to return to work. He testified he went on strike be-
cause Perez was dismissed but that he didn't engage in pick-
eting.Manuel Marquez testified he entered the plant premisesthrough the main gate at 3 p.m., April 7, with a group of
second-shift strikers. They proceeded in about 10 paces, were
stopped by the guards, and that Ramos, Boyle, and Reyes
told them to leave. The group remained on the premises
about 5 minutes and left. He testified Guttierez had told him
that the first-shift employees had not been allowed to enter,
and that when he entered, his intent was to take his job back
immediately. The parties stipulated he received two letters
from the Company, one dated December 3 asking that he
contact Sheriff by December 14, and a December 15 letter
to report for work at 2:30 p.m., December 21. He went back
to work at that time and was still employed at the time of
the hearing.Javier Alcala testified he entered the plant at approxi-mately 2:45 p.m. with the other second-shift strikers and got
about 10 meters inside the gate when Sheriff told them to
``get out,'' which he did and which he construed to mean he
was fired. He denied seeing strikers entering at any other lo-
cation or hear anyone tell them to go to the office. He was
on strike because of Perez' discharge. He denied Sheriff told
him that work was available when he picked up his check.
He has received no communication from the Company.Antonio Aguilar testified he arrived at the plant about 2:30p.m. and entered at 3 p.m. with about five strikers through
the main gate. After approximately 10 meters, they were
stopped by Sheriff, Eizentier, Reyes, and Luna, who stated
they were ``dismissed,'' and if they didn't leave, the police
would be called. He testified that after about 20 to 30 min-
utes, the police came and told them to leave. He also claimed
the guards told them to leave or be arrested and that they
left in about 2 minutes after entering. No one, he claimed,
said anything about going to the office. Guillermo Galicia,
a first-shift striker, also entered at 3 p.m. and was one of the
speakers on behalf of the second shift. It was stipulated that
Aguilar received a December 3 job offer letter from the
Company. He returned on April 6, 1988, and was ``dis-
missed'' May 2. At one point he admitted that when he en-
tered the premises on April 7, he knew the first-shift employ-
ees had been turned away by the police. At another point in
his testimony, he denied such knowledge until the following
day. While he denied having been at the plant premises themorning of April 7, the record shows he was served with acopy of the TRO at 9:41 a.m. at that location.Nelson Velasquez was a machine operator on the secondshift. He testified that when he picked up his paycheck, Sher-
iff told him jobs were available.19Like many of the otherstrikers, he went to the plant to take his job back imme-
diately. He entered through the main gate on April 7 with
30 or 40 other strikers. He claimed that one of the managers
prevented him from punching his card in the timeclock and
told him to get out or the police would be called. He also
testified he was told to go to the office if he wanted a job
and that he exited the main gate and went to the office en-
trance, which he didn't try because he saw someone lock it.
It was stipulated that he received a December 3 letter offer-
ing him work and that he subsequently returned.Ignacio Vargas was a flat folder on the second shift. Hedenied he was told that work was available when he picked
up his check on March 30. He went to the plant shortly be-
fore 3 p.m. on April 7, and entered the plant through the
door in the main entrance along with 15 to 20 other strikers
for approximately 10 to 15 paces when stopped by security
personnel. He testified on direct examination that he saw
Sheriff, Reyes, and Ramos but that he was standing in the
rear of the group and didn't understand what was said. He
then testified that Reyes and Ramos told them that they were
``dismissed, that we have no right to come in to work.'' On
cross-examination he testified Ramos said, ``Please go out-
side. You have no work,'' and that Reyes didn't say any-
thing. After the main gate was closed after he entered, he ob-
served 15 to 20 other strikers enter through a gate used by
the garbage truck and join his group. He knew the Company
had hired replacement workers.Rafael Andrade Monterrosa was a machine operator in thefinishing department before the strike. He obtained another
job paying 20 cents per hour more 4 days after the strike
started and which lasted until October 30. He testified he
picketed at the premises on April 7 from 9 a.m. until 3 p.m.
but wasn't aware the police came in the morning and asked
the strikers that had entered to leave. He testified he and
about a dozen other strikers were able to enter through the
main gate when it was opened for a truck to enter. Security
guards standing on either side of the gate moved in front of
the people entering and gestured for them to stop and leave.
Luna told them to leave since there was no work for them.
After 5 to 7 minutes, he left and picketed the rest of the day.
He denied he was told that the way to get his job back was
to go to the office and see Sheriff. He claimed he asked for
his job back on three occasions but could only remember one
time on June 8, when Reyes informed him there was no
work. He denied receipt of a September 3 letter asking him
to report on September 9. It was stipulated that he returned
to work following receipt of a December 3 letter from the
Company.Toribio Perez was a machine operator on the second shift.He testified on direct examination that he arrived at the plant
on April 7 at 2:40 p.m. and entered the plant premises alone
through the main gate. Twenty-five to thirty other strikers
were already there. He claimed he went to the timeclock but
didn't punch in because Luna and Reyes said he couldn't be-
cause he didn't have a job and to leave or they would call 313IDEAL DYEING & FINISHING CO.20Morales was known throughout the plant as ``Ironman.''21Leadman in the dyehouse. It was neither alleged, nor claimed or shownthat Jiminez is a supervisor.22Two holes per leg, or a total of four holes had to be enlarged.the police. On cross-examination, he testified he went to theplant before 7 a.m. and picketed until 8 a.m. He then testi-
fied he went home from 7 a.m. until 2:40 p.m. and denied
he entered the plant premises in the morning. Confronted
with the transcript of his testimony at the state unemploy-
ment hearing, he reluctantly admitted that he had entered the
plant in the morning also but left after 3 or 4 minutes. He
claimed he had gone to his machine in the afternoon and
found it stopped. It was stipulated that he received a letter
dated December 17 requesting he return to work and that he
commenced working January 4, 1988, and was terminated
later in the month.3. Third shiftThird-shift strikers gathered at the main gate at 11 p.m.and left after being informed they had been replaced. The
record shows that at least one of the third-shift strikers had
entered the company premises with the strikers earlier in the
day.C. Francisco Herrera, Jr. and Angel Morales20Herrera, a maintenance mechanic, was hired in November1982 and terminated January 21, 1987. Paragraph 6(a) of the
complaint alleges he was unlawfully terminated for union or
other protected concerted activity. He was offered reinstate-
ment on May 4, 1987. As noted above, he and Morales were
the first employees contacted by the Union. Herrera testified
that on the Monday in November 1986 after he first agreed
to talk to his coworkers about going to a union meeting, he
asked Gabriel Ramos, the supervisor in the pull down depart-
ment, ``I told Gabriel Ramos that he can support us to orga-
nize the Union. ... And he say ... yes, no problem if I

talk with his people from his department. ... I told him

... this conversation [was] to be a confidential between him

and me, and he say he has no problem he will not release
any information to nobody.'' Herrera Jr. claims Ramos said
he wag in support of the Union and that about 2 weeks later
Ramos ``asked me if I am involving in union activities'' to
which Herrera Jr. responded affirmatively, and ``why I don't
organize the Union only in the mechanics department. ...

[and] you got to be careful with Richard Reyes and David
Espinosa because they know you are involved with union ac-
tivities.'' Paragraph 9(d)(5) of the complaint alleges the latter
purported conversation constitutes unlawful interrogation.
Ramos admitted that Herrera had said something about the
Union about 5 months ``before everything happened,'' but
that he hadn't paid any attention to it, and it wasn't until
sometime in March, approximately 2 months after Herrera
had been terminated, that he informed either Kogan or
Eizentier that Herrera Jr. had ever mentioned the Union to
him. He denied he had asked Herrera Jr. if he was involved
in union activities, that he told Herrera he could talk to peo-
ple in his department, or that he suggested organizing be
confined to the mechanics' department. As will be seen,
much of Herrera's testimony surrounding his termination was
confusing and contradictory and therefore of doubtful verac-
ity. Since Herrera claims he had already informed Ramos, of
his own volition, that he was organizing, I am convinced his
testimony that Ramos later asked him if he was involved in
union activities was fabricated in an effort to bolster the mer-its of his alleged unlawful discharge. I credit the testimonyof Ramos over that of Herrera and recommend dismissal of
paragraph 9(d)(5).Herrera Jr. testified that in early December 1986, duringa safety meeting in the lunchroom with Sheriff, Karikka,
Reyes, Silberio Jiminez,21Ramos, and Boyle, the followingconversation took place:Mr. Kevin Boyle, he say, ``Herrera, I want to askyou something.'' Then I ask him, ``What, what do you
want to know?'' Then he say, ``Is that true you are in-
volved in the Union activity?,'' and I say, ``No.''....
Then he say, ``I want you to tell me the truth,'' andI say, ``No, I have no Union activities because the peo-
ple in this Plant, they are afraid to get on this kind of
problem.''....
I said, ``They are afraid to the Immigration, that's is[sic] why they don't want to get involved in it.''The conversation was not corroborated and was specificallydenied by Boyle, who testified the subject of the Union
never came up in the meeting and that he was not aware
Herrera Jr. was involved with the Union until he saw him
at the gate after the strike started in March. Boyle was the
more convincing witness and is credited over Herrera Jr. Ac-cordingly, I recommend dismissal of paragraph 9(a)(1) of the
complaint.Paragraphs 6(a) and (b) of the complaint allege Herrera Jr.and Angel Morales, respectively, were discharged because of
union or protected activities. Herrera Jr. was a mechanic, and
Morales, who was known throughout the plant as Ironman,
was a mechanic helper. The record shows that Kogan had
designed and redesigned some of the equipment used in the
plant that ranged in cost from $600 to $50,000, including A-
frames which are used to transport heavy roles of fabric
ranging in diameter up to 60 inches and weighing up to 7000
pounds. Wheels are mounted on one end of the A-frame and
a forklift is used to lift the other end in order to move the
A-frame with its fabric about the plant. The record shows
that some of the A-frames required a structural modification
which called for the replacement of the wheels and axle with
larger ones capable of bearing more weight. There is no dis-
pute that one of the A-frames was worked on by both Her-
rera Jr. and Morales and that others in the mechanics' depart-
ment did the modification work on other A-frames.There is considerable conflict in the testimony of HerreraJr. and Morales with respect to how much work the other did
on the A-frame in question. It appears from the record that
after they started working on it, Herrera Jr. was called away
to repair a sewing machine. Morales testified that he used an
acetylene torch to cut one hole in the leg of the A-frame be-
cause it was easier to use the torch than a drill. Morales was
sick for the next 5 days and Herrera Jr. finished the job. Her-
rera Jr. testified that Morales cut three holes and that it was
he that cut only one.22He denied he had ever modified anA-frame in this manner, but later testified he had used an
acetylene torch on five or six A-frames before and that 314DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
23Based on the credited testimony of Eizentier. While Herrera Jr. initiallydenied he identified Morales as having worked on the A-frame, he later admit-
ted he may have done so.24The General Counsel contends the last sentence constitutes a ``threat ofbodily harm.''Sebille had told him to use it. Claiming Respondent did nothave a portable drill capable of handling a 1-inch drill bit,
he testified initially that he didn't ask anyone for a 1-inch
bit. During rebuttal, however, he testified he asked Clifton
for a 1-inch drill bit when assigned to do the A-frame modi-
fication in question and that Clifton also told him to use the
torch instead. Clifton denied telling him to use a torch.
Sebille testified that the portable drills that were available
would hold a 1-inch hole saw, which were always available,
and that he had seen both Herrera Jr. and Morales use them
in the past. Herrera Jr. claimed at one point that it wasn't
possible to use a hole saw to enlarge the existing hole be-
cause it couldn't be centered. He then admitted the hole saw
could be used by centering on a wooden plug placed in the
hole. In an affidavit given a Board agent, he acknowledged
that the holes he cut ``didn't come out exactly right so the
pin [axle] would have been slightly loose in the hole.'' He
also characterized Morales' work as a ``lousy job.'' Thus, it
is seen from Herrera Jr.'s testimony that the hole he had cut
was deficient in that the axle would have been loose, and
that Morales did a ``lousy job.'' It is in this context that we
look at Respondent's reaction.Kogan, who had designed the A-frames, testified that sev-eral weeks prior to any knowledge of union activity, he was
walking through the mechanics area and noticed that some-
one had done a crude job on an A-frame by enlarging the
hole in which the axle rides, thereby rendering it inoperative
and dangerous. He asked several people in the area who had
done it but no one knew. He stated he was very upset be-
cause the work was ``basically a simple job'' but had been
done in a manner which showed that someone ``didn't give
a damn about the equipment.'' He thought the torch had
been used to cut out the axle which should have been re-
moved by using a punch to knock it out. In any event, the
work that had been done left an uneven hole which created
an unsafe condition where the axle would not run parallel be-
tween the holes. Being upset, he went to the office and told
Sebille and Eizentier to find out who did it and to discharge
him. Sebille in turn told Clifton to find out who had per-
formed the A-frame work. Clifton learned through another
mechanic's helper, Carlos Cordova, that Herrera, Jr. had
done the work. After confirming the fact with Herrera Jr.,
Clifton told Sebille that Herrera Jr. had done it. Herrera Jr.
was called to Sebille's office and, in Clifton's presence, told
he was going to have to be let go because of the damage
to the A-frame. Herrera Jr.'s response was to the effect that
he already had another job anyway. He was given a termi-
nation letter which stated his ``work has been proven to be
unsatisfactory.'' Herrera Jr. showed the letter to Sheriff who
told him that since he couldn't do anything about it that Her-
rera Jr. should talk to Eizentier, Kogan, or Sebille. That
evening Herrera Jr. returned and told Eizentier that he wasn't
the only one that had worked on the A-frame and implicated
Morales.23Herrera Jr. also registered the fact he was upsetbecause Clifton had been put in charge of the maintenance
shop instead of him. Eizentier explained that Clifton had
been chosen over Herrera Jr. because the job required read-
ing blueprints, calling vendors and ordering parts over the
phone, which Herrera Jr. acknowledged he couldn't do. Hetold Eizentier he enjoyed working for Respondent, and notto worry about it because had another job. Eizentier told
Kogan that Herrera Jr. had said Morales had also worked on
the A-frame. Kogan told Eizentier to check into it and if
what Herrera Jr. said was true, to terminate Morales.
Eizentier told Sebille, who in turn told Clifton, to check into
whether or not Morales had worked on the A-frame. Clifton
got the mechanics and their helpers together and Morales
stated that he had helped Herrera Jr. on the A-frame but that
he had been sick and didn't finish the job. His involvement
having been confirmed, Morales was terminated on February
4. His termination letter, like that of Herrera Jr., stated that
his work had been proven to be unsatisfactory.Paragraph 9(d)(2) of the complaint alleges that on January21 (the date Herrera Jr. was terminated) Ramos informed an
employee that he was discharged for union activity. Herrera
Jr. testified that as he was leaving the office on January 21
after picking up his termination letter, Ramos told him,
``See, they are going to fire you, because you are involved
in union activities'' or ``Remember I told you they will fire
you because you are involved with the union activities,'' and
that Herrera Jr. responded, ``Okay, what can I do about it?''
He also testified that Karikka said he couldn't believe the
Company had fired him. He admitted on cross-examination
that he had told Gutierrez that he thought he was terminated
because he had told Sheriff sometime earlier that Sebille had
been having employees punch in for work on Sundays and
then have them work outside the company premises thus
causing the Company to pay for work not performed for it.
Herrera Jr. also testified on cross-examination that he re-
sented the fact that Sebille had selected Clifton over him as
a supervisor, and that this precipitated his interest in the
Union. Both Ramos and Karikka, whom I credit, denied
making the statements Herrera Jr. attributes to them. I am
convinced that had such statements been made, Herrera Jr.
would have told Gutierrez of the fact instead of stating he
believed his discharge was because he had made a report to
Sheriff concerning Sebille and Sunday work. The statements
attributed to Ramos and Karikka were fabricated. It is obvi-
ous that the idea he was terminated for union activities was
planted in his mind later by the Union. Accordingly, I rec-
ommend dismissal of paragraph 9(d)(2) of the complaint.Paragraph 9(d)(1) alleges that on January 20, Ramosthreatened employees with bodily harm for trying to bring a
union into the plant. Morales testified that on January 20, the
day before he was terminated, he had a conversation withRamos and that Tony Martinez, who had been operating the
forklift, came up and overheard it. According to him:The whole thing startedÐby me because I told him,``Hey, Flaco,'' that's his nickname, ``what was the
meeting about?'' And then he says, ``Don'tÐdon't talk
to me. Don't get near me 'cause don't want to have
trouble with you guys.'' And he keep on talking and
he was saying about, ``You guys think theÐto get the
union to the plants, that's very easy. But don't you
guys think that because they brought a real smart dude
and he's going to fuck you guys up.24 315IDEAL DYEING & FINISHING CO.25On cross-examination he placed the meeting in February or March.26Ballona had told him that the employees thought that if they belongedto the Union that they would be terminated.He claimed he learned the ``smart dude'' was Goldstein, Re-spondent's attorney, whom he claimed he saw walking
around the plant in January. Martinez testified he overheard
Ramos tell Norales ``the owners, they have a person who is
going to fuck you up.'' Ramos denied making the statement.
Morales' timecard shows he did not work on January 20, the
day this allegedly happened, and the record leaves no doubt
that Goldstein was neither hired as Respondent's attorney nor
was on the plant premises until after the strike started on
March 27. Neither Morales nor Tony Martinez was a cred-
ible witness. Accordingly, I recommend dismissal of para-
graph 9(d)(1).Paragraphs 9(a)(2), (a), (b), (c), and (d) allege that on Feb-ruary 3, Boyle threatened employees with discharge for join-
ing the Union, made statements it would be futile to bring
a union into the plant, stated Respondent would call the INS
if employees selected the Union, and threatened arrest and/or
deportation if they went out on strike. Salvador Rodriguez
testified that ``In the middle of February,25employeesRosalio Sanchez, Martin Garza, Valenzuela, Manola
Gramajo, Alberto Salgado, and Jorge Ballona were warming
up their lunches in the knits department when Boyle came
in and spoke to them using Ballona to translate from English
to Spanish. His testimony was as follows:[By Mr. Reyes]Q. How long did the conversation last?
A. Twenty to thirty minutes.
Q. And what was said and who said it?
A. Mr. Kevin said that all of us who were in theunion were going to have problems.Q. What, if anything else, was said?
A. He said we were going to have problems and thatwe could lose our jobs.Q. What, if anything else, was said?
A. Because at other times they had also tried to startthe union and the Company owners was not in agree-
ment.Q. What else was said?
A. He said that if we ever go on the strike that weshould be outside on the street. And that the police was
going to come over and just make sure that there was
control there but they were not going to say anything.Q. What, if anything else, was said in that conversa-tion?A. He said we could be there anytime we wanted butthe Immigration would come and since we didn't have
any papers they were going to take us away.Q. What, if anything else, was said in the conversa-tion?A. And then we would see who will be better off,if us or them [sic].Q. Do you recall anything else from that conversa-tion?A. He said if we all were in that, we were going tolose our jobs.Q. Do you recall anything else that was said by any-one during that conversation?A. I only remember that we were going to haveproblems and that we were going to lose our jobs,
that's all I remember.Q. Do you recall any of the employees speaking?A. No.
Q. By the way, was this conversation at the begin-ning, the middle or the end of February?A. In the middle of February.He testified on cross-examination that he told Union Rep-resentative Young about the conversation right away. He also
claimed he asked Morales if he had overheard the conversa-
tion and that Morales responded affirmatively.Morales, who was terminated February 4, testified that onFebruary 3, he was fixing a machine in the knits department
and overheard Boyle tell ``Manolo Gramajo, Salvador
Rodriguez, Reyez Garcia, some other guys ... whoever's

involved with the union is going to get fired like it happened
to one already.'' None of the other employees named by Sal-
vador Rodriguez or Morales testified.Boyle denied making the statements attributed to him bySalvador Rodriguez and Morales. He testified that a couple
of weeks prior to the strike, he met with the employees in
his department because ``the Union was saying this and the
Union was saying that and the guys were worried about los-
ing their jobs if they were a member of the Union,26and Iwanted to get things clear because I didn't want them to
have any worry about anything like that while they were
doing their job 'cause they can't worry about that and do
their job at the same time.'' He testified as follows:I got all the guys together. I had George [Ballona]interpret for me, 'cause I talk real fast, and even the
guys that speak English can't pick up on how fast I
talk. So I told them basically I didn't care whether they
were in the Union or out of the Union, whether they
belonged to the Mickey Mouse Club, whether they be-
longed to this Union. It didn't make any difference to
me if they had a badge and they wanted to wear it, they
were welcome to wear it. So long as they did the job
they were hired to do on the shift they were on, I didn't
care what their political or Union affiliations were. It
made no difference to me whatsoever. The bottom line
was I had to get my department running, and I didn't
want them to be worried every five minutes that some-
body was going to terminate them because they had a
Union badge on or somebody was going to single them
out because they were members of the Union or had
signed a Union card or anything like that. I just wanted
them to think about what they were doing on the job.
That's all I told them.....I said, ``You want to talk about the Union, that's fine.Do it on your break, do it on your lunch hour, do it
off Company grounds. Don't congregate. If I see you
guys together, I'm assuming you're talking about work,
there's a problem with a machine. If it's anything to do
with the Union, what you do on your own time is yourown business. It's none of mine.''....I told them, I said, ``George, tell these guys point blankthey will not be fired for belonging to the Union, for 316DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
27Neither of the other two exit-end operators was listed in the letters fromthe Union as its supporters.28G.C. Exh. 10.signing a Union card, or for wearing a Union badge. Itmakes absolutely no difference.''Yes, George told them that more than one time atthat meeting.He denied specifically the statements attributed to him bySalvador Rodriguez. Ballona testified that about a month be-
fore the strike, he translated as Boyle spoke to the employees
in the department. His testimony was that ``Kevin told me
to `Let these people know that if they are trying to get the
Union or not, I don't care about it but they had to do it just
on break times. ... He said that he won't get any enemies,

that's because the Union, he want to be friends with every-
body and if they even want to talk about the Union outside
the gates, break times, lunch times, but never in time of
work.''' He also denied specifically the statements attributed
to Boyle by Salvador Rodriguez. I credit the testimony of
Boyle and Ballona regarding what was said and conclude the
testimony of Salvador Rodriguez and Morales was fabricated.
In this regard, I note that Morales had been terminated on
February 4, which was prior to the time any of the others
placed the meeting. I recommend dismissal of paragraphs
9(a)(2), (a), (b), (c), and (d).Paragraph 9(d)(3) alleges that in the first 3 months of1987, Ramos threatened employees with unspecified reprisalsfor joining the Union. Tony Martinez testified that in early
February, while he was eating lunch in front of the boilers
in the patio, ``Flaco told me that if I was involved in the
Union, it was better to get out so that I wouldn't get into
a problem.'' No one else was present. Ramos denied making
the statement. Paragraph 9(d)(4) alleges Ramos threatened
employees with discharge if they were to strike. To support
this allegation, Tony Martinez testified that at the end of
February, while he was working in the patio, Ramos ``said
that I should get out of the Union because the first ones that
would go on strike were going to be dismissed.'' Herman
Boone, who was initially named in the complaint as a
discriminatee, was purportedly present. Boone was not called
as a witness. Ramos denied ever talking to Tony Martinez
about the Union and specifically denied making the state-
ments attributed to him by Tony Martinez. Ramos' denial is
credited. I recommend dismissal of paragraphs 9(d)(3) and
(4) of the complaint.Paragraph 9(d)(6) alleges that on several occasions in thefirst 3 months of 1987, Ramos made statements to employees
that it would be futile for them to attempt to bring a union
to the facility. Tony Martinez testified that a few days after
Herrera Jr. was terminated, he, along with employees
Claudio Hernandez, Octavio Nartinez, and Victor Ponciano
were in Ramos' office eating lunch and ``We were talking
about the Union and someone asked a question. I don't recall
what was the question, but the Flaco's answer was that the
Union was not going to enter.'' None of the three was called
to corroborate Tony Martinez, although Octavio Martinez
and Ponciano had initially been listed as discriminatees in the
complaint. To repeat once more, Tony Martinez was not a
credible witness. Ramos' denial that such a conversation oc-
curred is credited. I recommend dismissal of paragraph
9(d)(6).Having considered the circumstances surrounding the ter-minations of both Herrera Jr. and Morales in light of the
8(a)(1) conduct alleged in the complaint, I conclude and findthat the General Counsel has failed to prove by a preponder-ance of the evidence that either Herrera Jr. or Morales was
unlawfully discharged. Accordingly, I recommend dismissal
of paragraphs 6(a) and (b) of the complaint.D. Roderico RodriquezRoderico Rodriguez, who worked at the exit end of theloop dryer, was hired in November 1982 and ``permanently
laid off'' on March 18. For a number of years the loop dryer
had been manned by two employees per shift, a machine op-
erator at the entry and another employee at the exit end
whose job was to watch the material flat-fold as it left the
machine. Thus Respondent employed three front-end opera-
tors and three exit-end workers to cover three shifts. All
three of the exit-end workers were permanently laid off at
the same time. While the General Counsel argues all threeexit-end workers were union supporters, Rodriguez is the
only one of the three that is alleged in paragraph 6 of the
complaint to have been unlawfully discharged.27It is arguedthat the layoff of Rodriguez was but an escalation of efforts
which started with the firing of Herrera and continued with
the firing of Morales and the supervisors' coercive state-
ments, to stop the ever-growing employee movement. Para-
graph 9(f) of the complaint alleges Ramiro Flores (Flaco) en-
gaged in nine instances of 8(a)(1) conduct. The General
Counsel relies on the testimony of Rodriguez and Edie
Cifuentes to prove these violations.Rodriguez was on the Union's organizing committee andhis, along with Morales', name was included in the list of
17 union supporters mailed to Respondent on January 30.28Rodriguez testified that the day after Herrera was termi-nated, Flores came by his work station and asked if he knew
that Herrera had been fired. Rodriguez asked why, and Flores
purportedly stated, ``Some of them say that it was because
he ... joined the Union, and others say that because of

some bad work ... the truth is that we don't know ...

which is the real reason.'' He claimed that Flores ``very fre-
quently'' asked him if he was involved with the Union, to
which he responded in the negative and that Juan Carrillo
had been ``very close'' to them on one such occasion. He
claimed that during the first week of February, Flores told
him, with Carrillo standing ``one to a half meter'' away,
``that all the ones who were joining the Union to be careful
because we could be fired. ... He only told me only be

careful and then he left.'' He testified Carrillo told him that
he had heard Flores tell him to be careful. Questioned further
about the conversation, he claimed Flores said ``that every-
one who was involved with the Union would be fired,'' and
that after denying any union involvement in response to a
question from Flores, Flores said, ``Be careful because you
could have problems.'' He testified that around February 20,
Flores walked up to him while he was working and said,
``They fired Angel Morales.'' Asked why, Flores purportedly
said, ``Because he was involved with the Union.'' Rodriguez
testified further:Q. [By Mr. Reyes] What, if anything else, was said?A. He also mentioned something like, ``They fire,they fired one of the leaders and be careful because the 317IDEAL DYEING & FINISHING CO.29This is contrary to an affidavit he gave a Board agent wherein he statedthat ``No one from management said anything to me directly about the letter
from the Union.''30Rodriguez claimed Carrillo also participated in this conversation.31Reyes credibly denied making the statement or any knowledge ofRodriguez' union sentiment until seeing him on the picket line.32He was not fired, and the pleadings show he was offered reinstatementMay 4 after going out on strike on March 26.33The record shows the badges were distributed during union meetingsMarch 19 and first worn March 20.next one might be you.'' He mentioned the name ofHerrera.Q. Do you recall anything else in that conversation?
A. He said it was very difficult that the union, theunion being us, would get organized, because he said
that he remembered some time ago they had tried to get
organized and Dick had known about it and he had
fired him.Q. Do you recall anything else in that conversation?
A. And also he said that it was difficult for us to getorganized there, because the Company had lots of
money and they could hire the best lawyer and to avoid
our organizing.Q. Do you recall anything else in that conversation?
A. He also told me, that I amÐhe gave me to under-stand that he had found out on his own that I was really
on the organizing committee because he said that they
had received a letter from the union with a list of our
names.29Q. Do you recall anything else from that conversa-tion?A. He also assured me that the next one was goingto be me. And besides that, all the ones who were in-
volved with the union were going to be fired.Q. Do you recall anything else from the conversa-tion?A. That's all I remember.
Q. At which point in this conversation did Mr.Carrillo come close to where the two of you were?A. I remember that he came, and I know this be-cause later we talked to him, that he came by, next to
us, when he was saying that the next one was going to
be me.And also, Carrillo listened that, when he was sayingthat because of the union activities that Angel Morales
had been fired.And the three of us, Juan Carrillo, Romero Floresand myself, came to the conclusion that they had not
fired Angel Morales because of his, because of bad
work, but because of the union activities.According to Rodriguez, on March 14, Flores made ref-erence to ``berria,'' a Mexican food which was served fol-
lowing union meetings, thereby indicating his knowledge that
a union meeting was scheduled the following day, Sunday.
He testified he asked Flores how he knew about the meeting
and that Flores stated that ``everybody knows it,'' and that
the Company wanted everyone to work Sunday so they
couldn't attend the union meeting, and that those employees
that didn't work on Sunday would be fired. Rodriguez
claimed he then invited Flores to the meeting, but that the
invitation was declined ``because [Flores] didn't want to
have any problem with [Rodriguez] or problems with the
Company.'' He testified Flores ``said that he will wish us
luck and ... we were not going to prevail because there

wasn't really too much excitement or agitation in the plant,
and that ... we were all going to get fired and that [Flores]

was going to see to that. ... And he said exactly that, `You

are ... going to be fired.' He said, `They are thinking [of]
firing you, either one by one or two by two until all areout.''' Flores, he claimed, told him ``that if we weren't going
to ... work Sunday we were going to be fired.'' He went

on to testify that ``I told him that I wasn't going to work
for him the next day and he said that I was going to be fired,
but he meant, he meant to say that because of the union.''30Rodriguez did work on Sunday and was not fired, nor is
there any evidence that anyone was similarly threatened.
Carrillo, who was initially alleged as a discriminates in para-
graph 8 of the complaint, did not testify. Thus Rodriguez'
foregoing testimony is not corroborated. I find it further sig-
nificant that no mention of this conversation is made in his
Board affidavit.Rodriguez also testified that during lunchtime one day, heand Edie Cifuentes asked Flores to join the Union and that
Flores asked who, besides those two, was involved with the
Union. He testified that they responded they didn't trust Flo-
res and declined to tell him. Cifuentes, however, denied hear-
ing Flores ask Rodriguez about involvement with the Union.Cifuentes claimed that he had a number of conversationswith Flores beginning in late January regarding the Union
but that no one else was present during any of them. The
first time Flores asked if he was in the Union, he said no.
In early February, he claims to have responded that he didn't
know. He claims he admitted he was in the Union the first
week of March. He testified that on Friday, March 13, Flores
told him ``that the Union was never going to win because
the Company had much money and had very good attor-
neys.'' In an affidavit given a Board agent on June 10, 1987,
he specifically denied hearing Flores make that statement. On
direct examination, he testified that in early March, ``Ramiro
Flores asked me how was the Union going, if there was
many persons. Then I said, whether he had found out that
the Union had sent a list of the members of the Union from
the factory.'' On cross-examination, however, he denied ask-
ing Flores anything about a list of members the Union sent
the Company. He claimed that on March 16, he overheard
Reyes tell Flores that he was going to fire Rodriguez the
next day,31and that on March 19, the day followingRodriguez' layoff, Flores asked if he knew what had hap-
pened to Rodriguez, to which he responded affirmatively,
and that Flores ``told me that I was going to be the next one,
because I was at [sic] the organization committee for the
Union, and that I was going to be dismissed the next Fri-
day.32Flores voluntarily left Respondent's employment after 7years on March 20 and at the time of the hearing was em-
ployed by a trucking firm. He testified that his first knowl-
edge of the Union was the day he left, when people came
in wearing union identification badges.33He specifically de-nied having had any conversations with either Rodriguez,
Cifuentes, or any employees in his department in which the
subject of the Union or those involved in union activities,
was mentioned. 318DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
34The complaint does not allege their layoffs to have been discriminatory.35His familiarity with those operations was due to having been a partnerin Cal Pacific, and having finished several million yards of material in the
Western Dye House plant.36Reyes testified he had told Kogan 2 years earlier that none of the menwere well enough trained to work the machine alone.37Kogan testified to other layoffs resulting from the purchase and installa-tion of new machines and equipment which later necessitated modifications to
increase the speed and efficiency of the loop dryer which required the hiring
of a second man to operate it on each shift The General Counsel argues
Rodriguez should have been transferred to another job in lieu of layoff. Kogantestified that while Respondent tries to retain highly skilled people, most of
the jobs are not in the high-skill area and are filed by transient-type employ-
ees. The record shows the exit-end operation does not require a high degree
of skill.38The General Counsel does not contend McNeil's questioning was unlaw-ful. See Tr. 822.I credit the testimony of Flores, who is clearly disin-terested in the outcome of these proceedings, over the
uncorroborated, evasive, and contradictory testimony of
Rodriguez and Cifuentes. Having considered their demeanor
on the witness stand and the entirety of their testimony, I am
convinced it, along with the testimony of some of the other
witnesses, was fabricated in an attempt to influence the out-
come of the case. Accordingly, I find that Flores did not en-
gage in any of the conduct alleged in paragraph 9(f) of the
complaint and recommend its dismissal.Rodriguez was permanently laid of on March 18. The exit-end operators on the other two shifts were also permanently
laid off.34Rodriguez testified that he was called toEizentier's office that day and told, through an interpreter,
that he was being laid off because the loop dryer was going
to be operated by only one person. Rodriguez testified that
he responded he didn't think the machine could be worked
by one person alone and that he thought he was being fired
because he was a union organizer, that the Company was
violating the law ``because I was a member of the electors
of the Union,'' that conditions in the plant were bad and that
the supervisors, with the exception of Flores, treated the
workers badly.Kogan testified that he was familiar with the operations oftwo other companies engaged in similar operations, and that
they both used only one man on the loop dryer.35He testi-fied that while he wasn't sure why Respondent had started
using two men on the machine, he had considered cutting
back to one man for a couple of years. In March 1987,
Kogan asked Reyes to investigate whether there would be
any problem in using only one man on the loop dryer.36Ac-cording to Reyes, he first asked the entrance end operators
if they could operate the machine alone, and after they had
made some adjustments to the machine, they said that they
could. Kogan, therefore, made the decision to lay off the
three exit-end operators and retain the three entrance-end op-
erators. While one of the entrance-end operators was not
identified on the record, the other two, Juan Carrillo and
Guillermo Galicia, were union supporters. While the General
Counsel claims that all were, Rodriguez was the only one of
the three exit end operators identified on the record as a
union member.37In these circumstances, it is found that ithas not been established by a preponderance of the evidence
that Rodriguez was unlawfully discharged ag alleged in para-
graph 6(c) of the complaint. Accordingly, I recommend dis-
missal of paragraph 6(c) of the complaint.E. Juan RiveraRivera was hired in December 1985 and was a jet machineoperator on the third shift, 11 p.m. to 7 a.m., when termi-
nated on March 23. He testified he first learned about the
Union in mid-February, was active in union organizing ac-
tivities and passed out about 15 authorization cards. At a
state unemployment hearing, however, he denied he was in-
volved in getting employees to sign up with the Union. He
testified that in late February, in the presence of two cowork-
ers, whose names he didn't remember, he asked his super-
visor, David Espinosa, what he thought about the Union and
that Espinosa responded that those who joined the Union
would be reported to higher management and be fired. These
statements are alleged in paragraphs 9(b)(2), (a) and (b) of
the complaint as violations of Section 8(a)(1). Paragraphs
9(b)(1), (a) and (b) allege that in early January, Espinosa in-
terrogated and threatened loss of employment for engaging in
union activities. In support of those allegations, Cesar Guer-
rero testified that in mid-January, Espinosa had observed him
talking to Morales and came over to his working station and
asked what they had been talking about and that if it was
about the Union ``that I ... might lose my job.'' Other

workers were close by, but Guerrero didn't think they were
close enough to hear what was said. He claimed his support
for the Union was done in secret.Espinosa denied making the statements attributed to himby Guerrero in January and by Rivera in late February and
further denied knowledge of the union activities of the em-
ployees until about 2 weeks prior to the strike when fellow
employee Juan Castillo told him the Union was going to
come in. He later heard from another worker that Rivera was
encouraging employees to sign up with the Union. I creditEspinosa's denials that the uncorroborated statements attrib-
uted to him by Rivera and Guerrero were made and rec-
ommend dismissal of paragraph 9(b) in its entirety. I am
convinced the aforementioned testimony of Rivera and Guer-
rero, like much that has gone before, was fabricated in an
attempt to enhance the Union's case.Rivera testified that the first time be wore the badge iden-tifying him as a member of the union organizing committee
was March 22, and that about 11:30 that night, in the pres-
ence of coworker Santos Henrique who was also wearing a
union badge, Michael McNeil, his supervisor, asked him if
wearing it was his idea and ``He asked me if we were the
only ones who belonged to the Union and I told him that
there were many but that they were not wearing their ID.''38He testified that at midnight, about 15 employees were gath-
ered around the lunchtruck on their lunchbreak along with
Richard Reyes and McNeil, when Reyes asked him ``if that
vas a Union IDÐand we were the only ones belonging to
the Union.'' He testified: ``I was showing my badge to them.
I asked Richard Reyes if be liked my badge. He said, `no,'
beÐbe did some kind of signal.'' According to Rivera, ``Mi-
chael [McNeil] asked me about the badge. The two of them
were talking. ... I told him yes, that I belonged to the

Union, that I had my ID and they were laughing.'' By wear-
ing the union identification badge, Rivera openly declared
himself an active union supporter. The alleged conversations
with McNeil and Reyes were clearly noncoercive and there- 319IDEAL DYEING & FINISHING CO.39As noted earlier, at the state unemployment hearing, he denied any in-volvement in getting employees to sign up with the Union.40Rodriguez, Quintara, and Grijalva were coming on shift and Rivera wasgoing off shift.fore not unlawful. See, e.g., Rossmore House, 269 NLRB1176 (1984).The basis for Rivera's termination on March 23 was an al-leged conversation he had with three employees that morn-
ing, Bayardo Rodriguez, Eduardo Quintara, and Julio
Grijalva, concerning union membership. Rivera denied talk-
ing to them that morning and claimed it was in February that
he had asked them to sign authorization cards and that both
Rodriguez and Quintara had put the cards in their pockets.
He later testified he didn't remember whether be had spoken
to them in February or March, and at another point he stated
Quintara gave the card back to him.39Rivera testified that when he came to work the night ofMarch 23, Benny Lao, a supervisor, asked what he was
doing there, escorted him out of the plant and gave him a
letter signed by Plant Manager Eizentier stating ``Effective
March 23, 1987, you are hereby terminated because of
threats and intimidation against your co-workers.'' He denied
he asked, or that Lao explained to him, anything about the
alleged ``threats and intimidation'' mentioned in the letter.Respondent called Bayardo Rodriguez, Espinosa, andSheriff as witnesses regarding Rivera's termination.
Rodriguez testified that about 7 a.m. on March 23, 1987,40he observed Rivera talking to Quintara and Grijalva and that
he went up and asked what was happening. According to
him, Rivera was talking to them about the benefits unioniza-
tion would afford the employees, in the course of which he
stated words to the effect that the Union was winning and
those employees that didn't join the Union would be fired
immediately. Later, Rodriguez called to Espinosa who was
passing by the area and told him that he didn't understand
what was happening, ``That some say one thing and Juan Ri-
vera says another. Precisely Juan Rivera had just told me that
if we did not include ourselves in the Union we were going
to be dismissed. When the Union would win.'' According to
Espinosa, he then asked Quintara whether Rivera had said
what Rodriguez reported, and Quintara responded in the af-
firmative. Espinosa then told Sheriff what Rodriguez and
Quintara had told him, and Sheriff instructed him to find out
whether the two would sign a paper testifying to its truthful-
ness. Espinosa took the two to Sheriff's office and acted as
interpreter. According to Sheriff, they stated they were con-
cerned about their jobs because Rivera had told them that
when the Union came in, the Union would see to it that
those that didn't support the Union would be dismissed.
Sheriff testified he assured them their jobs were secure. Later
in the day he discussed the incident with Bernard Margolis,
a labor consultant, who asked to talk to the two men. They
were called in separately and talked to Margolis with Alma
Calleros, an office secretary, translating. Sheriff was also
present. According to Sheriff, after learning from each man
what had transpired, Nargolis took written statements from
each one separately in English which were translated intoSpanish by Calleros, and signed by each of the employees.
The pertinent part of Rodriguez' statement which Sheriff
heard Calleros read to Rodriguez before he signed it is: ``At
6:45 a.m. on March 23, 1987 Juan Riviera [sic] told me,
`The owner will accept the Union because there are so manyof them, and those that are ignorant like him are going toget fired.' Jaun [sic] told me the Union had already won and
they are in.'' Sheriff heard Calleros read Quintara's state-
ment to him before he signed it. It states, ``At 6:45 a.m. on
March 23, 1987 Jaun Riviera [sic] told me, `The majority are
already in the Union and those not in the Union are going
to get fired.' Juan [sic] said it is better for him to go into
the Union because the Union will win.'' According to Sher-
iff, Margolis then recommended to Eizentier that Rivera be
terminated for threats and intimidation of coworkers, and
Eizentier drafted the termination letter which was given to
Rivera when he reported for work that night.The General Counsel argues that the reason advanced forRivera's termination is a pretext to mask the real reason
which was his union activity. He argues that Rivera's denial
that he had a conversation with the three men on March 23
should be credited over Rodriguez' testimony which he
claims is contradictory and not credible. I do not agree. The
evidence convinces me that on the morning of March 23, Ri-
vera told Rodriguez, Quintara, and Grijalva that the Union
was winning and those that didn't join the Union would be
fired. While those precise words may not have been used by
Rodriguez in the several times he was required to relate what
was said, the same meaning is there. The General Counsel
contends, however, that the statement attributed to Rivera is
devoid of any threat. Telling an employee that he will lose
his job if he doesn't join the Union is as much a threat as
an employer telling him he will lose his job if he does join
the Union. The Board has consistently held such conduct on
the part of either a union or employer is unlawful.The governing principles in situations such as that pre-sented by the instant case are stated succinctly in Co-Con.,Inc., 238 NLRB 283, 288 (1978):When the employer discharges an employee for mis-conduct arising out of a protected activity such as a
strike, the employer's good-faith belief that the mis-
conduct occurred is not a defense to such a discharge
if it is shown that the misconduct never occurred.
NLRB v. Burnup and Sims, Inc., 379 U.S. 21 (1964).When an employer establishes such an honest belief,
the defense is adequate unless the General Counsel af-firmatively establishes that such misconduct did not in
fact occur. Rubin Bros. Footwear, Inc., 99 NLRB 610(1952), enforcement denied 203 F.2d 486 (C.A. 5,
1953).Although Co-Con involved strike misconduct, the same prin-ciples apply to any situation where an employee is dis-
ciplined for misconduct in the course of protected concerted
activity, including a statement by one employee to another
that the latter would have to join a union to keep his job.
See, e.g., Classes Ribbon Co., 227 NLRB 406 (1976).Having credited the testimony of Rodriguez, Espinosa, andSheriff as to what took place on March 23, I conclude the
Respondent had a good-faith belief that Rivera threatened
Rodriguez, Quintara, and Grijalva that they would lose their
jobs unless they joined the Union. I also conclude the Gen-
eral Counsel has failed to affirmatively establish that such
misconduct did not in fact occur. Accordingly, I conclude
that Respondent did not unlawfully discharge Rivera as al- 320DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
41Perico was identified as Victor Ponciano, originally alleged in par. 6(d)of the complaint as having been issued a warning notice and suspended on
March 20. This allegation was withdrawn as was Ponciano's name from those
strikers listed in par. 8(a)(1) of the complaint.leged in paragraph 6(e) of the complaint, and recommend itsdismissal.F. Juan PerezPerez was hired in March 1986 and worked on a com-pactor machine on the second shift, 3 to 11 p.m., when ter-
minated on March 26. He testified he first learned about the
Union at the end of February, became active in organizing
activities right away, and started wearing a badge identifying
himself as a member of the union organizing committee on
March 20. He testified that the first day he wore the ID
badge, his supervisor, Gerardo Luna (referred to throughout
the hearing as Laluna and Lalo Luna), came up to him at
work and ``He said that he thought we were bad asses be-
cause we had the [ID] badges.'' Perez claimed he responded,
``that was the only way of protection'' and that as an exam-
ple, the Union had come to the aid of an employee named
Perico, that had worn an ID badge, and been fired and then
reinstated.41According to Perez, Luna then ``told me that allof us who were using the badges were going to be fired.''
At the hearing he claimed that no one else was present dur-
ing the above-described conversations. In a Board affidavit
dated May 15, he claimed that fellow employee Felix
Moreno had been present. Felix Moreno, whose name had
initially been listed in paragraph 8(a)(1) of the complaint and
later withdrawn, did not testify. Luna denied he made the
uncorroborated statements alleged by Perez or that he had
any discussion with Perez regarding the Union. Luna was the
more credible witness. Accordingly, I recommend dismissal
of paragraph 9(e) of the complaint in its entirety.Perez was terminated by Sheriff about 5:30 p.m. on March26 for threatening and intimating fellow employee Alberto
Roche. The record shows that on March 18, after having
worked about 2 weeks on the third shift (11 p.m. to 7 a.m.),
Roche informed Eizentier that his father was very ill in Gua-
temala and that he needed at least 2 months leave of absence
to visit him. About 1:30 or 2 p.m. on March 26, Roche re-
turned to the plant to pick up his check. Reyes testified he
saw Roche sitting in the office and asked him what was
wrong since he hadn't been to work for a couple of days.
According to Reyes, Roche said he was leaving because a
person had told him on a daily basis that if he didn't sign
up with the Union he would lose his job. Reyes reported the
conversation to Eizentier. Margolis, Respondent's labor con-
sultant, was at the plant at the time and Eizentier asked that
he speak with Roche. With one of the office secretaries
translating, Margolis took a written statement from Roche in
both Spanish and English. The statement says, in material
part, that on at least eight occasions Perez ``attempted to
threaten and intimidate him with loss of his job'' and ``If he
didn't sign a card or carry a badge when the Union came
in he would not have a job,'' and that ``Because of this pres-
sure I came to Mr. Eizentier's office to quit my job.''
Margolis recommended to Eizentier that Perez be terminated
for threats and intimidation, and Eizentier called Kogan who
approved the termination which Sheriff carried out with
Reyes translating. It is clear from the record that Perez wasnot asked for his side of the matter or whether it in fact tookplace.Roche, who was working for a hotel at the time of thehearing, testified for Respondent that the individual that told
him ``that if I didn't go and enter the Union as they came
in, I would be left without a job,'' was a ``fat, heavy-set
man'' who wore a sleeveless T-shirt, and that he relieved
Roche at 7 a.m. when Roche's shift ended. It is clear from
the record that Perez worked the second shift, from 3 to 11
p.m., and did not relieve Roche on the compactor machine
at 7 a.m. When asked on cross-examination if he knew the
name of the person who relieved him, Roche testified ``I told
him [Reyes] about the people that were telling me this stuff
about the Union. I mentioned the fat man. Then he men-
tioned out the names for me.'' Thus, it appears to me that
Reyes was the individual that placed Perez' name in the
mind of Roche as the ``fat man'' who relieved him and made
the objectionable statements.The rule is that a good-faith belief is sufficient to sustaina discharge unless ``it is shown that the misconduct never
occurred,'' NLRB v. Burnup & Sims, 379 U.S. 21 (1964),and that ``once an honest belief is established, the General
Counsel must go forward with evidence to prove that the em-
ployees did not, in fact, engage in such misconduct.'' RubinBros. Footwear, 99 NLRB 610, 611 (1952). The GeneralCounsel has sustained that burden by showing that Perez did
not relieve Roche at 7 a.m., and that Roche did not know
the name of the individual making the offensive statements
and that it was Reyes who came up with Perez' name. In
short, I am satisfied that Perez did not engage in the mis-
conduct alleged but that he was unlawfully discharged be-
cause Respondent erroneously believed he engaged in unpro-
tected concerted activity. It follows that his discharge vio-
lated Section 8(a)(1) and (3) of the Act and that the strike
which commenced on March 26 was caused and prolongedbecause of Perez' unlawful discharge, and was therefore an
unfair labor strike as alleged in paragraph 7 of the complaint.G. Cesar GuerreroGuerrero was hired in October 1984 and worked as a dryermachine operator in the tubing department. He testified that
about 3 weeks prior to the strike, he met with Eizentier and
Reyes in Eizentier's office and was offered the position of
leadman. The position called for a $1.30 wage increase for
which it was expected that production would increase. In ad-
dition to his usual duty of operating a machine, he was to
bring the materials and orders to the other workers so they
wouldn't have to stop working. The job also called for keep-
ing a daily production chart which was to be reviewed with
Reyes on a weekly basis. Guerrero stated he wanted to think
about the job offer. After the meeting concluded, according
to Guerrero, he met with Reyes in the latter's office at which
time Reyes told Guerrero to let him know if he heard any
rumors about the Union. Reyes also explained his new duties
and told him that he was not to give any orders to the em-
ployees. The following day Guerrero told Reyes he accepted
the leadman job. In a Board affidavit dated June 24, 1987,
Guerrero states he was told he had authority to issue
warnings to employees, but that he never did so because they
were his friends. He was also told he had authority to assign
overtime, which he handled, he claimed, by asking for vol-
unteers. He claimed he lacked authority to recommend pay 321IDEAL DYEING & FINISHING CO.increases, grant leave from work, or initial timecards. He didnot attend management meetings nor receive any additional
benefits. Approximately a week before the strike, Sheriff told
Guerrero to write up a warning for Jaime Castro for a safety
infraction, which Guerrero declined to do.Guerrero testified that on Saturday, March 14, while hewas reviewing the weekly production charts with Reyes, that
Reyes asked if he had found out ``something'' about the
Union and that he might ``get a nice raise'' if he did. He
claimed Reyes said the owner's would never accept the
Union and started talking about his brother who ``wanted a
union inside so the owner didn't want it, so they closed the
Company and he was left without work. ... He also told

me about his sister. ... They wanted to get the Union into

the Company and she was left without work because the
owner didn't want it.'' He claimed Reyes also stated that if
the Union came in, employees would not be able to work
more than 40 hours a week as in the past and made reference
to the fact most of the employees lacked ``green cards'' and
would lose their jobs. He testified that on Saturday, March
21, Reyes again asked whether he had heard anything about
the Union and that he responded the employees were getting
ready to strike. Reyes' response, according to Guerrero, was
that the Company would call the INS and have the strikers
taken away. All the foregoing conversations with Reyes were
one-on-one conversations so are, naturally, uncorroborated.Reyes testified that after he became leadman, Guerrerowas in charge of the first and second shifts. His main job
was ``feeding the fabric onto the machines,'' checking pro-
duction and quality, and assigning overtime. He also filled in
on a machine when an employee was absent. With respect
to overtime, Reyes told him overtime was needed and Guer-
rero selected the people. If employees had questions aboutthe work, they asked Guerrero who had been in tubing a
couple of years and knew the answers. Reyes testified he
would give Guerrero a list of priority jobs and Guerrero
would assign the jobs to the operators he thought would in-
spect the goods properly. Reyes described this as routine and
done on a daily basis. He denied having ever asked Guerrero
anything about the Union and claimed the only time it was
ever discussed was when he and Guerrero were going over
production figures right after employees started wearing the
union badges and he remarked to Guerrero that the badges
seemed to have the effect of making the employees work
harder. According to Reyes, Guerrero responded ``but ...

they don't know anything about what's happening. ... It's

an experience for them.'' This was followed, according to
Reyes, with his relating the experiences of his brother and
sister as follows:I just told him that at that plant there, that they wewere always going on strike and they would be off
work for a long time, and I saidÐand they would be
on strike and he would never get that money back and,
you know, that's what I was trying to bring across to
him.....I told him that my sister'sÐthat they helpedÐthatthat particular, you know, Union helped her get another
job when they closed that plant down. I said, ``There's
good ones, there's bad.''Reyes denied discussing the Union with Guerrero or anyother employee at any other time.To satisfy the definition of supervisor, the authority onepossesses must be more than routine or clerical in nature,
and must require the use of independent judgment. Reyes
characterized Guerrero's duties of assigning and inspecting
work as routine and the record supports that description.
Also, maintaining production records was clearly a clerical
function. Further, Reyes determined when overtime was re-
quired and Guerrero merely followed his directions and ar-
ranged for the workers, an act that did not require the use
of independent judgment. Moreover, the exercise of some su-
pervisory tasks in a merely ``routine,'' ``clerical,'' ``perfunc-
tory,'' or ``sporadic'' manner is not sufficient to bring an
employee under the statutory definition of supervisor. NLRBv. A. E. Nettleton Co., 241 F.2d 130, 132 (2d Cir. 1957). Onthe foregoing, I conclude Guerrero was not a supervisor
within the meaning of the Act, which leaves the question of
credibility between Reyes and Guerrero. Considering the en-
tirety of their respective testimony, Reyes impressed me as
the more credible of the two. Consequently, I credit his testi-
mony over that of Guerrero. I thought that Reyes was forth-right in his answers whereas Guerrero earlier impressed me
with having fabricated testimony regarding statements alleg-
edly made by Espinosa, and also the statements he attributes
to Reyes. I also found him to be an evasive witness when
questioned about the strike committee meetings. I conclude,
therefore, that while the Respondent has failed to establish
that Guerrero is a statutory supervisor, the General Counsel
has failed to establish by a preponderance of the evidence the
allegations in paragraph 9(c) of the complaint. I recommend
their dismissal.H. Offers to ReturnUnfair labor practice strikers are entitled to immediate re-instatement as of the date they offer unconditionally to return
to work even if replacements have been hired. Mastro PlasticCorp. v. NLRB, 350 U.S. 270, 278 (1956). The Board hasfound that the employer ordinarily has a 5-day grace period
after unfair labor strikers made unconditional offers of rein-
statement in order to effectuate the return in an orderly man-
ner. However, if the employer rejects, unduly delays, or ig-
nores any unconditional offer to return to work, or attaches
any unlawful conditions to its offer of reinstatement, the
Board concludes the 5-day grace period serves no useful pur-
pose and the employer's obligation commences with the un-
conditional offer to return. Tall Pines Inn, 268 NLRB 1392fn. 3 (1984).In my view, the mass entries into the plant on April 7 didnot constitute an unconditional offer to return for all the
strikers on that date. Rather, as found earlier, the Union's
purpose was to take over the plant and disrupt the Respond-
ent's operation in the hope of forcing recognition as the bar-
gaining agent of the employees. While the members of the
subcommittee who were designated to disable equipment
were undoubtedly aware of the motive, the evidence shows,
in my view, that all the strikers were aware of the disruptive
intent. Persuasively pointing to the disruptive intent are:(1) All strikers were informed at the time they picked uptheir checks that jobs were available on applying at the of-
fice. 322DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
42Testimony of Salvador Rodriguez and Jose Luis Martinez.43I do not credit those strikers who testified they found their timecards andclocked in. The credible evidence shows the strikers' timecards had not been
prepared because of their absences due to the strike.44The complaint alleges Herrera Sr. and Cifuentes were offered reinstate-ment on May 4.45The usual 5-day grace period is not applicable in this situation. DrugPackage Co., 228 NLRB 108, 114 (1977).46If no exceptions are filed as provided by Sec. 102.46 of the Board's Rulesand Regulations, the findings, conclusions, and recommended Order shall, as
provided in Sec. 102.48 of the Rules, be adopted by the Board and all objec-
tions to them shall be deemed waived for all purposes.(2) When the strikers entered en masse on April 7, theywere told if they wanted to work that they should go to the
front office, and while some did so initially, they later left
and joined the second group that had made an assault on the
front gate.(3) Instead of instructing the strikers how to make an un-conditional offer, Young told the strikers at the April 2 meet-
ing that they had to go in and ``take their jobs back'' from
the people who were working.42(4) The strikers ignored the supervisors' instructions to goto the front office if they wanted to work, and also to leave
the company premises.(5) Most of the entering strikers made no attempt to``clock in,'' indicating their purpose in entering was other
than to work.43(6) Some of the strikers entered the plant premises morethan once and on other than their regular shifts.In sum, I conclude that only the offers to return to workwhich were made by the Union on November 24, and those
made by individual strikers through the office were valid of-
fers to return, and that as unfair labor practice strikers, the
Respondent was obligated to offer them jobs within a 5-day
grace period. Accordingly, I find that all unfair labor strikers,
including those not named in the complaint, and those whose
names were deleted from paragraph 8(a)(1) of the complaint
pursuant to the General Counsel's motion, were entitled to
reemployment by virtue of the Union's unconditional offer to
return on November 24 at the latest, or if shown that they
made individual unconditional offers prior to November 24,
on the dates such offers were made.Respondent's records show the following strikers madeunconditional offers to return to work on the following dates:April 6ÐEnrique Salazar; Victor Ponciano; ArmondGarcia Martinez; Francisco Gonzalez; Arturo Martinez;
Victor Reyes; Donaldo Arevalo; Manuel PadillaApril 744ÐGeraldo Valdovinos; Luis Alfaro; Fran-cisco Herrera Sr.; Adrian Sanchez; Humberto Reyes;
Francisco Logoro; Rolando Hernandez; Jose A. Garcia;
Teodoro Venacio Lopez; Carlos Hernandez; Edie
CifuentesApril 8ÐMauro Andrade; Guillermo Galicia; CruzLucas; Carlos Berrios; Antonio Ibarra; Julio CruzApril 9ÐRoberto Monterrosa
April 10ÐCesar Monterrosa
May 28ÐAlfredo Nolasco
June 8ÐRafael Andrade
August 14ÐAgustin Pantoja
September 21ÐArturo MartinezTHEREMEDYHaving found Respondent engaged in unfair labor prac-tices in violation of Section 8(a)(1) and (3) of the Act, I shall
recommend that it cease and desist therefrom and take cer-
tain affirmative action designed to effectuate the policies of
the Act. Having found that Respondent unlawfully terminatedJuan Perez, I shall recommend that Respondent offer him im-mediate and full reinstatement to his former job, dismissing
if necessary any replacement or, if that job no longer exists,
to a substantially equivalent position, without prejudice to se-
niority and other rights and privileges, and make him whole
for any loss of earnings he may have suffered by reason of
such discrimination from the date of discharge to the date of
Respondent's offer of reinstatement, less net earnings during
such period.Having found that the strike which commenced on March26 was an unfair labor strike, I shall recommend that Re-
spondent restore the unfair labor practice strikers (1) listed
above in ``Section H. Offers to Return,'' and (2) upon the
Union's unconditional offer effective November 24, imme-
diate and full reinstatement, if it has not already done so, to
their former jobs or, if those jobs no longer exist, to substan-
tially equivalent positions, without prejudice to their seniority
or other rights and privileges, and make them whole for any
loss of earnings they may have suffered by reason of the dis-
crimination against them by payment of a sum of money
equal to that which they normally would have earned from
the dates of their unconditional offers of return to work as
found herein, to the date of Respondent's offer of reinstate-
ment, less their net earnings for such period.45Backpay shallbe computed in the manner prescribed in F.W. Woolworth
Co., 90 NLRB 289 (1950), with interest computed as pre-scribed in New Horizons for the Retarded, 283 NLRB 1173(1987).Inasmuch as reinstatement and backpay are conditional ona determination of the employees' status as lawful residents
of the United States, and may even be available if an em-
ployee has been found to be an undocumented alien, the pro-
priety of these remedies is referred to the compliance stage
of these proceedings. Sure Tan, Inc. v. NLRB, 467 U.S. 883(1984); Liston Brick of Corona, 296 NLRB 1181 (1989);Caamano Bros., 275 NLRB 205 fn. 1 (1986).CONCLUSIONSOF
LAW1. Respondent is an employer engaged in commerce andin a business affecting commerce within the meaning of Sec-
tion 2(6) and (7) of the Act.2. The Union is a labor organization within the meaningof Section 2(5) of the Act.3. By discharging Juan Perez on March 26, and by refus-ing to reinstate unfair labor practice strikers following their
unconditional offers to return to work, Respondent violated
Section 8(a)(1) and (3) of the Act.4. The strike which began on March 26 was in its incep-tion, and continued to be, an unfair labor practice strike.5. The above-described unfair labor practices affect com-merce within the meaning of Section 2(6) and (7) of the Act.On these findings of fact and conclusions of law and onthe entire record, I issue the following recommended46 323IDEAL DYEING & FINISHING CO.47If this Order is enforced by a judgment of a United States court of ap-peals, the words in the notice reading ``Posted by Order of the National Labor
Relations Board'' shall read ``Posted Pursuant to a Judgment of the United
States Court of Appeals Enforcing an Order of the National Labor Relations
Board.''ORDERThe Respondent, Ideal Dyeing and Finishing Co., Inc., LosAngeles, California, its officers, agents, successors, and as-
signs, shall1. Cease and desist from
(a) Discharging, refusing to recall, or otherwise discrimi-nating against employees because they have joined or sup-
ported a labor organization or because they are suspected of
engaging in such activity.(b) Refusing to reinstate, on their unconditional applicationfor reinstatement, employees engaged in an unfair labor prac-
tice strike.(c) In any like or related manner interfering with, restrain-ing, or coercing employees in the exercise of their rights
under Section 7 of the Act.2. Take the following affirmative action necessary to ef-fectuate the policies of the Act.(a) Offer Juan Perez immediate and full reinstatement tohis former job or, if it no longer exists, to a substantially
equivalent job, without prejudice to his seniority or other
rights and privileges, dismissing, if necessary, any employee
hired as a replacement and make him whole for any loss of
earnings in the manner set forth in the remedy section of this
decision.(b) Remove from its files any reference to the unlawfuldischarge and notify Juan Perez in writing that this has been
done and that the termination will not be used against him
in any way.(c) To the extent that it has not already done so, Respond-ent shall offer immediate and full reinstatement to all unfair
labor strikers to their former positions or, if they no longer
exist, to substantially equivalent positions, without prejudice
to their seniority and other rights and privileges, dismissing,if necessary, any employees hired as replacements, and makethem whole for any loss of earnings they may have suffered
by reason of Respondent's unlawful conduct, from the dates
the unconditional offers to return to work were made to the
date of Respondent's offers of reinstatement in the manner
set forth in the remedy section of this decision.(d) Preserve and make available to the Board and itsagents, for examination and copying, all payroll records, so-
cial security payment records, timecards, personnel records
and reports, and all other records necessary to analyze and
determine the amount of backpay due under the terms of this
Order.(e) Post at its Los Angeles plant copies of the attached no-tice marked ``Appendix.''47Copies of said notices on formsprovided by the Regional Director for Region 21, after being
signed by an authorized representative of the Respondent,
shall be posted by the Respondent immediately upon receipt
and maintained for 60 consecutive days, in conspicuous
places, including all places where notices to employees are
customarily posted. Reasonable steps shall be taken by the
Respondent to ensure that said notices are not altered, de-
faced, or covered by any other material.(f) Notify the Regional Director in writing within 20 daysfrom the date of this Order what steps the Respondent has
taken to comply.ITISFURTHERORDERED
that the consolidated complaint bedismissed insofar as it alleges violations of the Act not found
herein.